 

LIMITED LIABILITY COMPANY OWNERSHIP INTEREST
PURCHASE AGREEMENT


BY AND AMONG


GENEREX BIOTECHNOLOGY CORPORATION
(“GENEREX” or “BUYER”),
 
GLOBAL MEDICAL DIRECT, LLC
(“COMPANY”)


AND


JOSEPH CORSO, JR.,
ROBERT S. SHEA
&
MARK FRANZ


(“SELLERS”)


October 8, 2010

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
ARTICLE I SALE AND TRANSFER OF MEMBERSHIP INTEREST; CLOSING
 
1
       
1.1
Sale and Purchase of Membership Interest
 
1
1.2
Purchase Price
 
1
1.3
Definitions
 
2
1.4
Closing Date Consideration
 
2
1.5
Indemnification Holdback Amount
 
2
1.6
Anniversary Date Consideration
 
3
1.7
Issuance of Closing Date Shares
 
3
1.8
Closing
 
3
1.9
Closing Obligations
 
3
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS
 
5
       
2.1
Organization, Existence and Good Standing
 
5
2.2
Power, Authority and Enforceability of the Company
 
6
2.3
Power, Authority and Enforceability of Sellers
 
6
2.4
No Conflict
 
6
2.5
Capitalization
 
7
2.6
Subsidiaries
 
7
2.7
Financial Statements
 
7
2.8
Books and Records
 
8
2.9
Title to Properties; Encumbrances
 
8
2.10
Real Property
 
8
2.11
Condition and Sufficiency of Assets
 
9
2.12
Accounts Receivable
 
9
2.13
Inventory
 
9
2.14
No Undisclosed Liabilities
 
9
2.15
Taxes
 
9
2.16
Bank Accounts
 
10
2.17
Employee Benefits
 
10
2.18
Compliance with Legal Requirements
 
12
2.19
Governmental Authorizations
 
13
2.20
Legal Proceedings; Orders
 
14
2.21
Absence of Certain Changes and Events
 
14
2.22
Contracts; No Defaults
 
16
2.23
Material Adverse Changes
 
18
2.24
Insurance
 
18
2.25
Environmental Matters
 
19
2.26
Employees/Representatives
 
19
2.27
Labor Relations; Compliance
 
20
2.28
Intellectual Property
 
20

 
 
i

--------------------------------------------------------------------------------

 

2.29
Finders or Broker Fees
 
22
2.30
Competitive Interest
 
22
2.31
Related Party Transactions
 
23
2.32
Related Party Obligations
 
23
2.33
Name; Prior Transactions
 
23
2.34
Permits
 
23
2.35
Litigation and Claims
 
23
2.36
Decrees, Orders or Arbitration Awards
 
23
2.37
Securities Laws
 
23
2.38
Disclaimer of Other Representations or Warranties
 
26
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER
 
26
       
3.1
Organization, Existence and Good Standing
 
26
3.2
Authority; No Conflict
 
26
3.3
Certain Proceedings
 
27
3.4
Generex Documents
 
27
3.5
Authorization of Generex Shares
 
28
       
ARTICLE IV COVENANTS OF COMPANY AND SELLERS
 
28
       
4.1
Access and Investigation
 
28
4.2
Operation of the Business of Company and Subsidiaries
 
28
4.3
Requirement; Approvals
 
29
4.4
Notification
 
29
4.5
Corso Indebtedness
 
29
4.6
No Solicitation or Negotiation
 
29
4.7
Best Efforts
 
30
       
ARTICLE V COVENANTS OF BUYER PRIOR TO CLOSING DATE
 
30
       
5.1
Approvals of Governmental Bodies
 
30
5.2
Best Efforts
 
30
       
ARTICLE VI CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
30
       
6.1
Accuracy of Representations
 
30
6.2
Satisfaction of Due Diligence Investigation
 
31
6.3
Sellers’ Performance
 
31
6.4
Consents
 
31
6.5
Amended Operating Agreement
 
31
6.6
Corso Indebtedness Release and Lease Termination
 
32
6.7
Release of Liens
 
32
6.8
Additional Documents
 
32

 
 
ii

--------------------------------------------------------------------------------

 
 
6.9
No Proceedings
 
32
6.10
No Claim Regarding Unit Ownership or Sale Proceeds
 
32
6.11
No Prohibition
 
32
6.12
Termination of Certain Contracts and Releases of Liability
 
33
6.13
Acquisition Financing
 
33
6.14
NASDAQ Approval for Issuance of Generex Shares
 
33
       
ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATION OF  COMPANY AND THE SELLERS TO
CLOSE
 
33
       
7.1
Accuracy of Representations
 
33
7.2
Satisfaction of Due Diligence Investigation
 
33
7.3
Buyer’s Performance
 
33
7.4
Amended Operating Agreement
 
34
7.5
Additional Documents
 
34
7.6
No Injunction
 
35
7.7
NASDAQ Approval for Issuance of Generex Shares
 
34
       
ARTICLE VIII TERMINATION
 
34
       
8.1
Termination Events
 
34
8.2
Effect of Termination
 
35
       
ARTICLE IX INDEMNIFICATION, REMEDIES AND POST CLOSING COVENANTS
 
35
       
9.1
Survival of Representations and Warranties
 
35
9.2
Indemnification and Payment of Damages by Sellers
 
36
9.3
Indemnification and Payment of Damages by Buyer
 
37
9.4
Buyer Indemnification Limitation
 
37
9.5
Claims
 
37
9.6
Third Party Claims
 
37
9.7
Other Claims
 
38
9.8
Payments
 
38
9.9
Tax Treatment
 
38
       
ARTICLE X DEFINITIONS
 
39
       
10.1
“Accounts Receivable”
 
39
10.2
“Affiliate”
 
39
10.3
“Agreement”
 
39
10.4
“Amended Operating Agreement”
 
39
10.5
“Best Efforts”
 
39
10.6
“Breach”
 
39
10.7
“Buyer”
 
39

 
 
iii

--------------------------------------------------------------------------------

 
 
10.8
“Buyer’s Advisors”
 
39
10.9
“Buyer’s Closing Documents”
 
40
10.10
“Closing”
 
40
10.11
“Closing Date”
 
40
10.12
“Code”
 
40
10.13
“Control, Controls and Controlled”
 
40
10.14
“Company Assets”
 
40
10.15
“Consent” or “Consents”
 
40
10.16
“Contemplated Transactions”
 
40
10.17
“Contract”
 
40
10.18
“Corso Indebtedness”
 
41
10.19
“Damages”
 
41
10.20
“Employee Benefit Plan”
 
41
10.21
“Encumbrance”
 
41
10.22
“Environment”
 
41
10.23
“Environmental, Health, and Safety Liabilities”
 
41
10.24
“Environmental Law”
 
42
10.25
“ERISA”
 
42
10.26
“Escrow Agent”
 
42
10.27
“Escrow Agreement”.
 
42
10.28
“Exchange Act”
 
42
10.29
“Exempt Damages”
 
43
10.30
“Exempt Provisions”
 
43
10.31
“Facilities”
 
43
10.32
“Fiduciary”
 
43
10.33
“Financial Statements”
 
43
10.34
“GAAP”
 
43
10.35
“Governmental Authorization”
 
43
10.36
“Governmental Body”
 
43
10.37
“Hazardous Activity”
 
43
10.38
“Hazardous Materials”
 
43
10.39
“Indebtedness”
 
43
10.40
“Indemnified Persons”
 
43
10.41
“Intellectual Property”
 
44
10.42
“Intellectual Property Assets”
 
44
10.43
“Interim Financial Statements”
 
44
10.44
“IRC”
 
44
10.45
“IRS”
 
44
10.46
“Knowledge”
 
44
10.47
“Leased Property”
 
44
10.48
“Legal Requirement”
 
44
10.49
“Liability”
 
44
10.50
“Limitation”
 
44
10.51
“Material Adverse Change (or Effect)”
 
45
10.52
“Membership Interest”
 
45
10.53
“Occupational Safety and Health Law”
 
45

 
 
iv

--------------------------------------------------------------------------------

 
 
10.54
“Operating Agreement”
 
45
10.55
“Order”
 
45
10.56
“Ordinary Course of Business”
 
45
10.57
“Organizational Documents”
 
45
10.58
“Person”
 
46
10.59
Proceeding”
 
46
10.60
“Purchase Price”
 
46
10.61
“Records”
 
46
10.62
“Release”
 
46
10.63
“Sale Transaction”
 
46
10.64
“Securities Act”
 
46
10.65
“Seller” or “Sellers”
 
46
10.66
“Sellers’ Closing Documents”
 
46
10.67
“Subsidiary”
 
46
10.68
“Tax”
 
46
10.69
“Tax Return”
 
47
10.70
“Threat of Release”
 
47
10.71
“Threatened”
 
47
10.72
“Units”
 
47
       
ARTICLE XI GENERAL PROVISIONS
 
47
       
11.1
Obligations of Sellers
 
47
11.2
Audited Company Financial Statements
 
47
11.3
Expenses
 
47
11.4
Schedules
 
48
11.5
Public Announcements
 
48
11.6
Notices
 
48
11.7
Certain Taxes
 
49
11.8
Recoupment
 
49
11.9
Further Assurances
 
50
11.10
Waiver
 
50
11.11
Entire Agreement and Modification
 
50
11.12
Construction
 
50
11.13
Assignments; Successors; No Third Party Rights
 
51
11.14
Severability
 
51
11.15
Headings
 
51
11.16
Time of Essence
 
51
11.17
Governing Law
 
51
11.18
Arm’s Length Negotiations
 
51
11.19
Counterparts/Facsimile Signatures
 
51
11.20
Dispute Resolution
 
52


 
v

--------------------------------------------------------------------------------

 
 
LIMITED LIABILITY COMPANY OWNERSHIP INTEREST
 
PURCHASE AGREEMENT
 
THIS LIMITED LIABILITY COMPANY OWNERSHIP INTEREST PURCHASE AGREEMENT (the
“Agreement”) is made and entered into as of this 8th day of October, 2010, by
and among Generex Biotechnology Corporation, a Delaware corporation (“Generex”
or “Buyer”), Global Medical Direct, LLC, a Kansas limited liability company
(“Company”), and Joseph Corso, Jr., a New York resident (“Corso”), Robert S.
Shea, a Kansas resident (“Shea”) and Mark Franz, a Kansas resident
(“Franz”).  Corso, Shea and Franz are each individually referred to herein as a
“Seller” and collectively and jointly and severally referred to herein as the
“Sellers”.  Certain other capitalized terms used herein are defined in Article X
and throughout this Agreement.
 
RECITALS:
 
A.           The Company and the Subsidiaries are engaged in the business of
providing direct to consumer diabetic supplies, diabetic shoes/inserts, insulin
pumps, and pharmaceutical products under the names of “Global Medical Direct”
and “Global Medical Direct Pharmacy” (the “Business”).
 
B.           The Sellers are the owners of all the issued and outstanding units,
ownership interests and other equity securities of the Company (collectively,
the “Units”).
 
C.           Sellers desire to sell and Buyer desires to purchase an aggregate
of fifty-one percent (51%) of the issued and outstanding Units (collectively,
the “Membership Interest”) upon the terms and subject to the conditions,
representations, warranties and covenants contained in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual promises
representations, warranties and covenants herein contained, the parties agree as
follows:
 
ARTICLE I
SALE AND TRANSFER OF MEMBERSHIP INTEREST; CLOSING
 
1.1           Sale and Purchase of Membership Interest.   Subject to the terms
and conditions set forth in this Agreement, at the Closing, each Seller will
sell, convey, assign, transfer and deliver his pro rata share of Units
comprising the Membership Interest as delineated in Schedule 1.1, free and clear
of any Encumbrances, to Buyer, and Buyer will purchase the Membership Interest
from Sellers.
 
1.2           Purchase Price.   The “Purchase Price” for the Membership Interest
shall be equal to the sum of the “Closing Date Consideration” and the
“Anniversary Date Consideration,” if any.  The Purchase Price shall be allocated
among the Sellers in the manner set forth in Schedule 1.2.  The parties agree
that no fractional shares will be issued under the terms hereof and the number
of Closing Date Shares will be rounded up to the nearest whole share.  In the
event of changes in the outstanding common stock, par value $.001 per share of
Generex (“Common Stock”), after the date of this Agreement and prior to the
Closing by reason of a “Capital Adjustment”, the number of Closing Date Shares
shall be adjusted by Buyer consistent with such Capital Adjustment.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3         Definitions.  The following defined terms are used to describe the
calculation of the component parts of the Purchase Price:
 
1.3.1     “Anniversary Date” shall mean the first business day one calendar year
after Closing.
 
1.3.2     “Anniversary Date Proceeds” shall mean the aggregate gross proceeds
received at any time prior to the Anniversary Date by a Seller for the public
resale of all, and not less than all, of the Closing Date Shares issued to such
Seller at the Closing.
 
1.3.3     “Generex Shares” shall mean shares of Common Stock in Generex.
 
1.3.4     “Capital Adjustment” shall mean any stock dividend, stock split,
reverse stock split, reorganization, recapitalization, merger, consolidation,
liquidation, separation, combination or exchange of stock, change in Generex’s
business structure or sale or transfer of all or any part of Generex’s business
or assets.
 
1.3.5     “Closing Date Price” shall mean the value weighted average closing
price per Generex Share on the then principal trading market for each of the
last twenty (20) trading days prior to the Closing Date.
 
1.3.6     “Closing Date Shares” shall mean that number of restricted Generex
Shares arrived at by dividing Five Million Dollars ($5,000,000) by the Closing
Date Price.
 
1.3.7     “Seller’s Percentage” shall mean the percentage of the Closing Date
Shares issued to each Seller in accordance with the allocation set forth in
Schedule 1.2.
 
1.4         Closing Date Consideration.  The Closing Date Consideration shall
consist of (i) Eighteen Million ($18,000,000.00) Dollars payable by wire
transfer of immediately available funds to Sellers at the Closing, (ii) the
Indemnification Holdback Amount, and (iii) the Closing Date Shares, which shall
be issued by Generex to Sellers at Closing in the manner described in Section
1.7 below.
 
1.5         Indemnification Holdback Amount. Buyer shall transfer Two Million
($2,000,000.00) Dollars of the Purchase Price allocated to Joseph Corso, Jr. by
wire transfer of immediately available funds (the “Indemnification Holdback
Amount”) to Eckert Seamans Cherin & Mellott, LLC as escrow agent ("Escrow
Agent") on the Closing Date. The Escrow Agent shall release and transfer without
undue delay the Indemnification Holdback Amount in accordance with Section 9.5
of this Agreement and the Escrow Agreement to be entered into by and among the
Escrow Agent, Sellers and Buyer at the Closing (“Escrow Agreement”).
 
 
2

--------------------------------------------------------------------------------

 
 
1.6         Anniversary Date Consideration.  If a Seller (i) has not sold all of
such Seller’s Closing Date Shares or (ii) a Seller has sold all of such Seller’s
Closing Date Shares on or before the Anniversary Date and the Anniversary Date
Proceeds received by that Seller are equal to or exceed the product of Five
Million Dollars ($5,000,000.00) multiplied by the Seller’s Percentage, there
shall be no Anniversary Date Consideration payable to that Seller.  In all other
circumstances, the Anniversary Date Consideration payable to a Seller shall be
the difference between (x) the product of Five Million Dollars ($5,000,000.00)
multiplied by the Seller’s Percentage and (y) the Anniversary Date
Proceeds.  Any Seller claiming Anniversary Date Consideration shall demonstrate
that such Seller used commercially reasonable methods in the public resale of
the Closing Date Shares without taking into account the possibility of
receiving  Anniversary Date Consideration, including employing the manner and
timing of sales that a reasonable person would use in attempting to maximize the
proceeds of such sales.  The Anniversary Date Consideration, if any, due to each
Seller, shall be paid by Buyer to each Seller by wire transfer of immediately
available funds within ten (10) days of the Anniversary Date.
 
1.7         Issuance of Closing Date Shares.  All of the Generex Shares to be
issued to the Sellers in satisfaction of the Closing Date Consideration shall be
delivered by Generex at the Closing or, in the alternative, Generex shall
deliver an irrevocable transfer agent instruction for the Generex Shares to be
issued and delivered and the certificates for such Generex Shares shall be
delivered to the Sellers within three (3) business days following the
Closing.  Sellers and Buyer agree that notwithstanding anything contained within
this Agreement to the contrary, under no circumstances shall Buyer be required
to issue Generex Shares to the Sellers under the terms of this Agreement, which
would constitute more than 19.99% of all of the issued and outstanding Generex
Shares as of the Closing Date (the “Generex Share Maximum”).  To the extent that
the application of the restriction in this Section 1.7 results in a shortfall in
the satisfaction of the Closing Date Consideration, Generex shall satisfy such
shortfall with the issuance of unsecured promissory notes to the Sellers (in
accordance with the written designation of Sellers) for the portion of the
dollar amount, if any, that Generex is precluded from satisfying with Generex
Shares due to such restriction (“Promissory Notes”).  Such Promissory Notes
shall be due and payable in full on the first business day that is three (3)
calendar months following the Closing Date and shall bear interest at the rate
of five percent (5%) per annum.
 
1.8         Closing.  Unless this Agreement is terminated pursuant to Section
8.1, the closing for the purchase and sale (the “Closing”) provided for in this
Agreement will take place at  10:00 a.m. (local time) on (a) the later of (i)
January 14, 2011, (assuming all conditions precedent set forth in Articles VI
and VII  have been satisfied or waived), and (ii) the date that is one business
day following the date on which all the conditions precedent set forth in
Articles VI and VII have been satisfied or waived, or (b) at such other time and
place as the parties may mutually agree.  Subject to the provisions of Article
VIII, failure to consummate the purchase and sale provided for in this Agreement
on the date and time and at the place determined pursuant to this Section 1.8
will not result in the termination of this Agreement and will not relieve any
party of any obligation under this Agreement.
 
1.9         Closing Obligations.
 
At the Closing:
     
1.9.1     Sellers will deliver the following to Buyer (collectively the
“Sellers’ Closing Documents”):
 

 
3

--------------------------------------------------------------------------------

 
 
(a)       Assignments, in accordance with the terms of this Agreement, assigning
all of Sellers’ right, title and interest in and to the Membership Interest;
 
(b)      Release in form reasonably acceptable to Corso and Buyer, executed by
Corso and his Affiliates indicating that Corso and his Affiliates have fully
discharged and released the Company and its Subsidiaries from any and all
Encumbrances and Liabilities relating to the Corso Indebtedness as set forth in
such release (the “Corso Indebtedness Release”);
 
(c)       Termination of the NYC Lease, in form reasonably acceptable to Corso
and Buyer, executed by the Company and 16233, LLC, the lessor without further
obligation or liability on the part of the Company (“Lease Termination”);
 
(d)      Evidence reasonably satisfactory to Buyer that Corso and his Affiliates
have executed, and caused to filed, all UCC termination statements and other
written releases necessary to effect the Corso Indebtedness Release;
 
(e)       Amended employment agreement in form and specifying compensation
reasonably acceptable to Shea and Buyer, executed by Shea (the “Shea Amended
Employment Agreement”);
 
(f)       Amended employment agreement  in  form and specifying compensation
reasonably acceptable to Franz and Buyer,  executed by Franz (the “Franz Amended
Employment Agreement”);
 
(g)      Amended Operating Agreement of the Company generally consistent with
the provisions of Section 6.5 of this Agreement and  in form reasonably
acceptable to Sellers and Buyer,, executed by Sellers (the “Amended Operating
Agreement”);
 
(h)      Escrow Agreement executed by Escrow Agent and Sellers in the form
reasonably acceptable to Sellers, Buyer and Escrow Agent (“Escrow Agreement”);
 
(i)        The Consents;
 
(j)        All of the documents, instruments or writings required to be
delivered to Buyer at or prior to the Closing pursuant to this Agreement and
such other certificates of authority and documents as Buyer may reasonably
request;
 
(k)       A certificate executed by Sellers representing and warranting to Buyer
that each of Sellers’ representations and warranties in this Agreement were
accurate in all respects as of the date of this Agreement and are accurate in
all respects as of the Closing Date as if made on the Closing Date;
 
(l)        Legal opinions from each of Sellers’ Counsel in form and covering the
matters reasonably acceptable to Buyer; and

 
4

--------------------------------------------------------------------------------

 
 
(m)      A legal opinion from Counsel to the Company in form and covering the
matters reasonably acceptable to Buyer.
 
1.9.2     Buyer will deliver the following to Sellers (collectively the “Buyer’s
Closing Documents”):
 
(a)       A copy of the irrevocable stock transfer instructions relating to the
issuance of the Closing Date Shares, together with evidence that such
instructions have been delivered to the transfer agent;
 
(b)      Amended Operating Agreement  executed by Buyer;
 
(c)       Escrow Agreement executed by Buyer ;
 
(d)      A legal opinion from Buyer’s counsel in form and covering the matters
reasonably acceptable to Sellers;
 
(e)       A certificate executed by Buyer representing and warranting to Sellers
that each of Buyer’s representations and warranties in this Agreement were
accurate in all respects as of the date of this Agreement and are accurate in
all respects as of the Closing Date as if made on the Closing Date; and
 
(f)       The Registration Rights Agreement in form reasonably acceptable to
Buyer and Sellers (the “Registration Rights Agreement”).
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
As a material inducement to Buyer entering into this Agreement and knowing and
acknowledging that Buyer is relying upon the same, the Company and each Seller
hereby make to Buyer, as of the date hereof and as of the Closing Date, the
representations and warranties set forth in this Article II.  All such
representations and warranties set forth herein or in any other closing document
delivered by Sellers to Buyer in connection herewith shall survive the Closing
(and none shall merge into any instrument of conveyance), for the period of time
set forth in Section 9.5 of this Agreement.  Any representation or warranty made
with respect to an individual Seller is and shall be made solely by such
individual and not by all Sellers.  No specific representation or warranty shall
limit the generality or applicability of a more general representation or
warranty.  Each section of a Schedule shall be numbered to correspond to the
paragraph or section  of this Agreement to which it relates.
 
2.1         Organization, Existence and Good Standing.  The Company is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the state of its organization, with full power and authority to
conduct its business as it is now being conducted, to own, lease and use the
properties and assets that it purports to own, lease or use, and has the full
power and authority to perform all of its material Contracts.  The Company is
duly qualified to do business as a foreign limited liability company and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership, leasing or use of the properties owned, leased or used by it, or
the nature of the activities conducted by it, require such qualification.
 
 
5

--------------------------------------------------------------------------------

 
 
2.2         Power, Authority and Enforceability of the Company.   This Agreement
and all related agreements have been duly authorized and approved by the Company
by all necessary action in accordance with its Organizational
Documents.  Assuming the due execution and delivery hereof by Buyer, this
Agreement and the related agreements executed and delivered in connection
herewith constitute the valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as the same may be limited by bankruptcy, insolvency reorganization or
similar laws affecting creditors' rights generally or by general equitable
principles.
 
2.3         Power, Authority and Enforceability of Sellers.  Sellers have the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the Sellers’ Closing Documents and to perform their
obligations under this Agreement and the Sellers’ Closing Documents.  This
Agreement constitutes the legal, valid, and binding obligation of Sellers,
enforceable against each of them in accordance with its terms.  Upon the
execution and delivery by Sellers of the Sellers’ Closing Documents, the
Sellers’ Closing Documents will constitute the legal, valid, and binding
obligations of Sellers, enforceable against each of them in accordance with
their respective terms, except as the same may be limited by bankruptcy,
insolvency reorganization or similar laws affecting creditors' rights generally
or by general equitable principles.
 
2.4         No Conflict.   Except as set forth in Schedule 2.4, neither the
execution and delivery of this Agreement by Sellers and the Company, nor the
consummation or performance by Sellers and the Company, of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):  (a) contravene, conflict with, result in a violation of or
have any material adverse affect upon (i) any provision of the Organizational
Documents of the Company, or (ii) any resolution adopted by the members of the
Company; (b) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under any Legal
Requirement, any Order to which the Company or Sellers, or any of the assets
owned or used by the Company, may be subject; (c) contravene, conflict with, or
result in a violation of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate, or
modify, any Governmental Authorization that is held by the Company or that
otherwise relates to the business of, or any of the assets owned or used by, the
Company; (d) contravene, conflict with, or result in a violation or Breach of
any provision of, or give any Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Contract; or (e) result in the imposition or creation
of any Encumbrance upon or with respect to any of the assets owned or used by
the Company.  Except as set forth in Schedule 2.4 neither Sellers nor the
Company is or will be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.
 
 
6

--------------------------------------------------------------------------------

 
 
2.5         Capitalization.  The outstanding Units in the Company and the
outstanding capital stock of the Subsidiaries and the beneficial and record
owners of such Units and shares are set forth on Schedule 2.5.  All outstanding
Units of the Company are validly issued, fully paid and non-assessable, and
consist solely of the Units described in Schedule 2.5.  At the Closing, the
Membership Interest shall represent fifty-one percent (51%) of the issued and
outstanding Units of the Company.  Sellers are and will be on the Closing Date,
the legal, record and beneficial owners and holders of the Units comprising the
Membership Interest, free and clear of all Encumbrances, and shall, at the
Closing, transfer ownership and marketable title to the Units comprising the
Membership Interest to the Buyer, free of all Encumbrances.  The Company is and
will be on the Closing Date the legal record and beneficial owner of all
outstanding equity securities of the Subsidiaries, free and clear of all
Encumbrances.  There are no Contracts relating to the issuance, sale, or
transfer of any Units or other securities of the Company, no Person has any
rights to acquire any Units or securities of the Company, and there are no
options, calls, warrants or other securities or rights outstanding which relate
to, are convertible into or exercisable for any Units or other securities of the
Company.  Schedule 2.5 sets forth, with respect to the Company, the name,
address and federal taxpayer identification number of, and the number of
outstanding Units legally and beneficially owned by each Seller as of the date
hereof and the Closing Date.
 
2.6         Subsidiaries.  Each Subsidiary of the Company is listed on Schedule
2.6.  Each Subsidiary is a corporation duly organized, validly existing and in
good standing under the laws of the state set forth on Schedule 2.6, and has
full corporate power to own all of its properties and assets and to carry on its
business as it is now conducted, and is qualified as a foreign limited liability
company and is in good standing in all jurisdictions where the nature of its
business or the nature and location of its assets requires such
qualification.  Other than the Subsidiaries, the Company does not own or hold,
directly or indirectly, beneficially or of record, any other direct or indirect
interest (whether it be limited liability company interests, partnership
interests, common or preferred stock or any comparable ownership interest in any
Person), or any subscriptions, options, warrants, rights, calls, convertible
securities or other agreements or commitments for any interest, in any Person.
 
2.7         Financial Statements.  Attached hereto as Schedule 2.7 are the
following financial statements of the Company (collectively “Financial
Statements”): (a) the consolidated, balance sheet of the Company and
Subsidiaries as of December 31, 2009, the (the “December 31, 2009 Balance
Sheet”) and the related consolidated statements of operations, and statements of
cash flows for the year then ended (together with the December 31, 2009 Balance
Sheet, the “2009 Financial Statements”), and (b) the consolidated balance sheets
of the Company and Subsidiaries as of  August 31, 2010, and the related ,
consolidated statements of operations, and statements of cash flows for the
quarter or months then ended (collectively the “Interim Financial
Statements”).  All Financial Statements are true, accurate, complete, and fully
and accurately present the properties, financial condition and results of
operations, changes in members' equity, and cash flow of the Company as of the
respective dates and for the periods referred to in such Financial Statements in
all material respects.  The Financial Statements have not been reviewed or
audited by independent accountants, but Seller’s have no Knowledge of any
changes to the 2009 Financial Statements which may be required upon audit, or
any changes the Financial Statements necessary to conform to GAAP, in either
case which would materially reduce reported income or stockholders’ equity.
 
 
7

--------------------------------------------------------------------------------

 
 
2.8         Books and Records.  The books of account, business and accounting
records, minute books and other records of the Company (collectively “Records”),
are complete, accurate and correct in all material respects and have been
maintained in accordance with reasonable business practices.  All Records have
been made available to Buyer for review.  The minute books of the Company
contain accurate and complete records in all material respects of all meetings
held and corporate action taken by, the members of the Company, and no meeting
or action of any such members has been held or taken for which minutes or
written consents have not been prepared and maintained in such minute
books.  Buyer has been provided with true, correct and complete copies of the
Organization Documents (and all amendments thereto), and Records of the Company
and the Subsidiaries, respectively.
 
2.9         Title to Properties; Encumbrances.   Except as indicated in Schedule
2.9, the Company and the Subsidiaries own and have absolute, good and marketable
title to all of the properties and assets (whether real, personal, or mixed and
whether tangible or intangible) located in the Facilities owned, leased or
operated by the Company and the Subsidiaries, used in the business or operations
of the Company and the Subsidiaries, or reflected in the books, Records or
Financial Statements of the Company, and all properties and assets purchased or
otherwise acquired by the Company and the Subsidiaries since the date of the
Interim Financial Statements, except for inventory sold since said dates in the
Ordinary Course of Business and consistent with past practice or other
immaterial dispositions (collectively “Company Assets”).  All Company Assets are
free and clear of all Encumbrances, except those Encumbrances described in
Schedule 2.9, and except for such minor encumbrances as would not have a
material effect on the value or use of such assets.
 
2.10       Real Property.
 
2.10.1  Neither the Company nor any Subsidiary owns any real property;
 
2.10.2  Schedule 2.10.2 lists and describes all real property or interests in
real property leased or subleased to or by the Company and the Subsidiaries
(“Leased Property”).  The Company has delivered to the Buyer correct and
complete copies of the leases and subleases listed in Schedule 2.10.2 and with
respect to each such lease and sublease:
 
(a)       Each is legal, valid, binding, enforceable, and in full force and
effect;
 
(b)       No Person is in Breach or default, and no event has occurred which,
with or without notice or lapse of time, would constitute a breach or default or
permit termination, modification, or acceleration thereunder;
 
(c)       There are no disputes, oral agreements, or forbearance arrangements in
effect as to any lease or sublease;
 
(d)       The Company has received all Governmental Authorizations required in
connection with the use or operation thereof and have been operated and
maintained in accordance with applicable Legal Requirements; and

 
8

--------------------------------------------------------------------------------

 
 
(e)       There are no parties (other than the Company) in possession or control
of any parcel of Leased Property.
 
2.11       Condition and Sufficiency of Assets.  Except as disclosed in Schedule
2.11, to the knowledge of the Sellers the Facilities and the Company Assets are
structurally sound, in good operating condition and repair, and are adequate for
the uses to which they are being put and to conduct the Business, and none of
such Facilities or the Company Assets are in need of maintenance or repairs
except for ordinary, routine maintenance and repairs that are not material in
nature or cost.  All personal property, fixtures, machinery and equipment owned
or used by the Company and the Subsidiaries are in good operating condition and
repair.
 
2.12       Accounts Receivable.  All accounts receivable of the Company that are
reflected in the Interim Financial Statements or in the accounting records of
the Company as of the Closing Date represent and, at the Closing, will represent
valid obligations arising from sales actually made or services actually
performed in the Ordinary Course of Business.  Unless paid prior to the Closing
Date, the Accounts Receivable are and at the Closing will be current and
collectible, in full, subject to no offsets or defenses, except for the amount
of any respective reserves shown in the Interim Financial Statements (which
reserves are adequate and calculated in accordance with past practice and, in
the case of the reserve as of the Closing Date, will not represent a greater
percentage of the Accounts Receivable as of the Closing Date than the reserve
reflected in the Interim Financial Statements represented and will not represent
a Material Adverse Change in the composition of such Accounts Receivable in
terms of aging).
 
2.13       Inventory.   All inventory of the Company and the Subsidiaries,
whether or not reflected in the Financial Statements, consists and, at the
Closing, will consist of good quality and reasonable quantity, fully usable and
salable within the six (6) month period following the Closing Date in the
Ordinary Course of Business.  All inventories of the Company and the
Subsidiaries have been priced at the lower of cost or market on a first in,
first out basis in accordance with reasonable and consistent accounting
practices.  The quantities of each item of inventory of the Company and the
Subsidiaries are not excessive and are reasonable in the present circumstances
of the Company and the Subsidiaries.
 
2.14       No Undisclosed Liabilities.  Except as set forth in Schedule 2.14,
the Company has no Liabilities except for liabilities reflected in the Interim
Financial Statements and current liabilities for trade payables and accrued
operating expenses incurred in the Ordinary Course of Business since the date of
the Interim Financial Statements.
 
2.15       Taxes.
 
2.15.1   The Company and the Subsidiaries have filed or caused to be filed, on a
timely basis including lawful extensions, all Tax Returns that are or were
required to be filed by or with respect to them, pursuant to applicable Legal
Requirements.  The Company and the Subsidiaries have paid all Taxes that have or
may have become due pursuant to those Tax Returns, any Legal Requirement or
otherwise, or pursuant to any assessment received by Sellers or the Company.

 
9

--------------------------------------------------------------------------------

 
 
2.15.2   Neither the Company nor any Subsidiary has never been audited by the
Internal Revenue Service.  Neither Sellers nor the Company have given or been
requested to give waivers or extensions (or are or would be subject to a waiver
or extension given by any other Person) of any statute of limitations relating
to the payment of Taxes by the Company or any Subsidiary or for which the
Company or a Subsidiary may be liable.
 
2.15.3   All Taxes that the Company and the Subsidiaries are or were required by
Legal Requirements to pay, withhold or collect have been duly paid, withheld or
collected and, to the full extent required, have been timely paid to the proper
Governmental Body or other Person.  The Company and the Subsidiaries have no
Liability for Taxes, except for Taxes reserved in its Interim Financial
Statement and accrued in the Ordinary Course of Business since the date thereof.
 
2.15.4   All Tax Returns filed by the Company and the Subsidiaries are true,
correct, and complete in all material respects and exact copies of all Tax
Returns filed by the Company and the Subsidiaries during the six (6) year period
preceding the date hereof have been delivered to Buyer, or such shorter period
as the Company and its Subsidiaries have been in existence.
 
2.15.5   Schedule 2.15.5 describes all tax elections and consents filed by the
Company and the Subsidiaries with any Governmental Body.
 
2.15.6   No issues have been raised and are currently pending by any taxing
authority in connection with any of the Returns and none of the Sellers has
Knowledge of any such issues based upon personal contact of any employee of the
Company and the Subsidiaries with any agent of a taxing authority.
 
2.15.7   No Seller is a Person other than a United States person within the
meaning of the Code and the Contemplated Transactions are not subject to the
withholding provisions of section 3406 or subchapter A of Chapter 3 of the Code.
 
2.15.8   The Company and the Subsidiaries have withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, member, stockholder, or other
third party.
 
2.16       Bank Accounts.  Schedule 2.16 contains a list showing: (1) the name
of each bank, safe deposit company or other financial institution in which the
Company or any of the Subsidiaries has an account, lock box or safe deposit box;
(2) the names of all Persons authorized to draw thereon or to have access
thereto and the names of all Persons, if any, holding powers of attorney from
the Company or any of the Subsidiaries; and (3) all instruments or agreements to
which the Company or any of the Subsidiaries is a party as an endorser, surety
or guarantor, other than checks endorsed for collection or deposit in the
Ordinary Course of Business.
 
2.17       Employee Benefits.
 
2.17.1   Schedule 2.17.1 describes each Employee Benefit Plan that the Company
or any Subsidiary maintains or to which the Company or any Subsidiary
contributes and each Employee Benefit Plan that the Company or any Subsidiary
formerly maintained or to which the Company or any Subsidiary ever contributed
in the past five (5) years.

 
10

--------------------------------------------------------------------------------

 
 
2.17.2   Each Employee Benefit Plan (and each related trust, insurance contract
or fund) complies in form and in operation in all material respects with the
applicable requirements of ERISA, the IRC and all other Legal Requirements and
all required filings, returns, reports and descriptions (including Form 5500
Annual Reports, Summary Annual Reports, PBGC-1's and Summary Plan Descriptions)
have been timely filed or distributed appropriately with respect to each such
Employee Benefit Plan as required by ERISA, the IRC and all Legal Requirements.
 
2.17.3   All required contributions (including all employer contributions and
employee salary reduction contributions) have been paid to each Employee Benefit
Plan and all required contributions for any period ending on or before the
Closing Date which are not yet due have been and shall be accrued and reserved
in each of the Company’s and any Subsidiary’s respective Interim Financial
Statements and books and records.  All premiums or other payments for all
periods ending on or before the Closing Date have been paid with respect to each
such Employee Benefit Plan.
 
2.17.4   No funding or asset deficiency of any kind exists under any Employee
Benefit Plan.
 
2.17.5   Sellers have delivered to Buyer correct and complete copies of all
Employee Benefit Plans, including without limitation, all agreements, plan
documents and summary plan descriptions, the most recent determination letter
received from the IRS, the five (5) most recent Form 5500 Annual Reports, and
all related trust agreements, insurance contracts and other funding agreements
which implement or relate to each Employee Benefit Plan.
 
2.17.6   No such Employee Benefit Plan has been completely or partially
terminated or been the subject of a reportable event as to which notices would
be required to be filed with the PBGC within the past five (5) years.  No
proceeding by the PBGC to terminate any such Employee Benefit Plan has been
instituted or threatened.
 
2.17.7   To the knowledge of the Sellers and the Company, there have been no
prohibited transactions with respect to any such Employee Benefit Plan.  To the
knowledge of the Sellers and the Company, no Fiduciary has any Liability for
breach of fiduciary duty or any other failure to act or comply in connection
with the administration or investment of the assets of any such Employee Benefit
Plan.  No action, suit, proceeding, complaint, grievance, hearing or
investigation with respect to the administration or the investment of the assets
of any such Employee Benefit Plan (other than routine claims for benefits) is
pending or to the knowledge of the Sellers and the Company threatened.  Neither
the Company (or employees with responsibility for employee benefits matters) nor
the Sellers have any Knowledge of any basis for any such action, suit,
grievance, complaint, proceeding, hearing or investigation.

 
11

--------------------------------------------------------------------------------

 
 
2.17.8     The Company has not incurred, and neither the Sellers nor the
members, managers, directors or officers (and employees with responsibility for
employee benefits matters) of any Subsidiary have any reason to expect that the
Company or any Subsidiary will incur any Liability to the PBGC (other than PBGC
premium payments) or otherwise under Title IV of ERISA (including any withdrawal
Liability) or under the Code with respect to any such Employee Benefit Plan
which is an Employee Benefit Plan.
 
2.17.9     Neither the Company nor any Subsidiary contributes to, ever has
contributed to, or ever has been required to contribute to any Multi-Employer
Plan or has any Liability (including withdrawal Liability) under any
Multi-Employer Plan.
 
2.17.10   Except as disclosed in Schedule 2.17.10, neither the Company nor any
Subsidiary maintains, has ever maintained, has ever contributed, or has ever
been required to contribute to any Defined Benefit Plan, Employee Benefit Plan
or any arrangement providing medical, health or life insurance or other
welfare-type benefits for current or future retired or terminated employees,
their spouses or their dependents, other than continuation coverage required by
ERISA, the IRS and applicable state law.
 
2.17.11   Neither the Company nor any Subsidiary has any Liability arising from
any Employee Plan, except for any liability reflected in the Company’s Interim
Financial Statement or as accrued in the Ordinary Course of Business since the
date of such Interim Financial Statement.
 
2.18       Compliance with Legal Requirements.  Except as set forth in Schedule
2.18:
 
2.18.1      The Company and each Subsidiary is, and at all times has been, in
full compliance with each Legal Requirement that is or was applicable to it or
to the conduct or operation of its business or the ownership or use of any of
its assets, except where the failure to be in compliance would not have a
Material Adverse Effect.
 
2.18.2      No event has occurred or circumstance exists that (with or without
notice or lapse of time) (i) may constitute or result in a violation by the
Company or any Subsidiary under, or a failure on the part of the Company or any
Subsidiary to comply with, any Legal Requirement, except where such violation
would not have a Material Adverse Effect, or (ii) may give rise to any
obligation on the part of the Company or any Subsidiary to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature.
 
2.18.3      No Seller or the Company or any subsidiary has received any notice
nor other communication (whether oral or written) from any Governmental Body or
any other Person regarding (i) any actual, alleged, possible, or potential
violation of, or failure to comply with, any Legal Requirement, or (ii) any
actual, alleged, possible, or potential obligation on the part of the Company or
any Subsidiary to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.

 
12

--------------------------------------------------------------------------------

 
 
2.18.4     The Company is qualified for participation in the Medicare and
certain Medicaid programs.  The Company has not received any notice indicating
that such qualification may be terminated or withdrawn, nor does the Company or
any Seller have any reason to believe that such qualification may be terminated
or withdrawn.  The Company has timely filed, in all material respects, all
claims or reports required to be filed with respect to the purchase of products
or services by third party payors (including, without limitation, Medicare and
Medicaid), and all such claims or reports are complete and accurate in all
material respects.  Neither the Company nor any Subsidiary has any material
liability to any payor with respect thereto.
 
2.18.5     The Company and the Subsidiaries have complied with all applicable
health care laws (including, in each case, any regulations issued pursuant
thereto) including (i) the Social Security Act, as amended, including criminal
penalties for acts involving Federal health care programs, commonly referred to
as the “Federal Anti-Kick-Back Statute”, (ii) Federal laws prohibiting certain
referrals, commonly referred to as the “Stark Statute”, (iii) the Federal False
Claims Act, as amended (iv) the Health Insurance Portability and Accountability
Act of 1996, and (v) all statutes and regulations relating to the possession,
distribution, maintenance and documentation of controlled substances.
 
2.18.6     No personnel of the Company or any Subsidiary during such person’s
employment therewith has been convicted of, charged with or investigated for (a)
Medicare, Medicaid or other Federal Health Care Program (as defined in 42 U.S.C.
section 1320a-7b(f)) related offense, or, convicted of, charged with or
investigated for a violation of any federal or state law relating to fraud,
theft embezzlement, breach of fiduciary responsibility, financial misconduct,
obstruction of investigation or controlled substances in connection with the
Company or any Subsidiary’s activities, or, to the Sellers’ Knowledge, in
connection with any other activities.  To the Knowledge of the Sellers, no
personnel of the Company or any Subsidiary during such person’s employment
therewith has been excluded or suspended from participation in Medicare,
Medicaid or any other Federal Heath Care Program or has been debarred, suspended
or otherwise ineligible to participate in federal programs.  No personnel of the
Company or any Subsidiary during such persons employment therewith has, in
connection with the Company or any Subsidiary’s activities, or, to the Sellers’
Knowledge, in connection with any other activities, committed any offense which
may reasonably serve as the basis for any such exclusion, suspension debarment
or other ineligibility.  To the Knowledge of the Sellers, the Company and the
Subsidiaries have not arranged or contracted with any individual that is
suspended, excluded or debarred from participation in, or otherwise ineligible
to participate in, a Federal Health Care Program or other federal program.
 
2.19       Governmental Authorizations.
 
2.19.1     Schedule 2.19.1 contains a complete and correct list of each
Governmental Authorization that is held by the Company and the Subsidiaries or
that otherwise relates to the business of, or to any of the assets owned or used
by, the Company and the Subsidiaries.  Each Governmental Authorization listed or
required to be listed in Schedule 2.19.1 is valid and in full force and
effect.  The Company and each Subsidiary has complied in all material respects
with all conditions and requirements for, or relating to, all Governmental
Authorizations.

 
13

--------------------------------------------------------------------------------

 
 
2.19.2     The Governmental Authorizations listed in Schedule 2.19.2
collectively constitute all of the Governmental Authorizations necessary to
permit the Company and the Subsidiaries to lawfully conduct and operate their
respective businesses in the manner as currently conducted and as conducted
during the previous five (5) years, and to permit the Company and the
Subsidiaries to own and use their assets in the manner in which they currently
own and use such assets.
 
2.19.3     No Seller or the Company or any Subsidiary has received any notice or
other communication regarding any actual, alleged or potential (i) violation or
failure to comply with any Governmental Authorization by the Company or any
Subsidiary or (ii) revocation, withdrawal, suspension, cancellation, termination
or modification of any Governmental Authorization held by the Company or any
Subsidiary.
 
2.20       Legal Proceedings; Orders.

2.20.1     Except as disclosed in Schedule 2.20, there is no pending
Proceeding:  (a) that has been commenced by or against the Company or any
Subsidiary or that otherwise relates to or may affect the business of, or any of
the assets owned, leased or used by the Company or any Subsidiary; or (b) that
challenges, or that may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, any of the Contemplated Transactions.  No such
Proceeding has been Threatened in writing, or orally to the Knowledge of the
Sellers or the Company, and no Proceeding has been terminated (by adjudication,
settlement or otherwise) within the last five (5) years.  To Sellers’ Knowledge,
no event has occurred or circumstance exists that could reasonably be expected
to give rise to or serve as a basis for the commencement of any such Proceeding;
and
 
2.20.2     There is currently no Order to which the Company, any Subsidiary,
Seller (with respect to the Company or a Subsidiary) or any of the Company’s or
any Subsidiary’s businesses or any of the assets owned, leased or used by the
Company or any Subsidiary, is subject.  Each of the Company and its Subsidiaries
has complied with all Orders to which it, or any of the assets owned or used has
been subject.
 
2.21       Absence of Certain Changes and Events.  Except as set forth in
Schedule 2.21, since the date of the Interim Financial Statements, each of the
Company and its Subsidiaries has conducted its business only in the Ordinary
Course of Business and there has not been any:
 
2.21.1     Change in the Company’s or any Subsidiary’s authorized or issued
Units, equity securities, grant of any option or right to purchase Units or
equity interests of the Company or any Subsidiary, or declaration or payment of
any dividend or other distribution or payment in respect of Units or equity
securities;
 
2.21.2     Amendment to the Organizational Documents of the Company or any
Subsidiary;
 
2.21.3     Payment of any bonuses to or any increase in any salaries, wages,
benefits or other compensation of any member, director, officer, employee, agent
or Representative of the Company or any Subsidiary or entry into any employment
or severance agreement or arrangement, or any other Contract with such Person,
other than in the Ordinary Course of Business, consistent with past practice;
 
 
14

--------------------------------------------------------------------------------

 
 
2.21.4     Payment or accrual of any bonuses, commissions or other distributions
to any Seller or any Affiliate or relative of any Seller, except as provided
pursuant to any agreement between the Company and such Seller and disclosed on
Schedule 2.21;
 
2.21.5     Adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other Employee Benefit Plan;
 
2.21.6     Damage to or destruction or loss of any asset or property of the
Company or any Subsidiary, whether or not covered by insurance, in excess of
$5,000;
 
2.21.7     Entry into, termination of, or receipt of notice of termination of
any Contract or transaction outside the Ordinary Course of Business or which
involves a total remaining commitment by or to the Company or any Subsidiary of
at least $5,000;
 
2.21.8     Sale (other than sales of inventory in the Ordinary Course of
Business), license, lease, or other disposition of any asset or property of the
Company or any Subsidiary in excess of $5,000 or imposition of any Encumbrance
on any asset or property of the Company or any Subsidiary;
 
2.21.9     Cancellation, settlement, or waiver of any claims or rights of or
against the Company or any Subsidiary in excess of $5,000;
 
2.21.10   Change in any of the accounting methods or principles used by the
Company or any Subsidiary;
 
2.21.11   Entry into of any Contract by the Company or any Subsidiary to do any
of the foregoing;
 
2.21.12   Sale or transfer of any portion of the Company’s or any Subsidiary’s
assets or property that would be material to any of the Company or the
Subsidiaries, individually or taken as a whole, except for sales of its
inventory and transfers of cash in payment of trade payables, all in the
Ordinary Course of Business;
 
2.21.13   Loss, or any interruption in use, of any assets or property (whether
or not covered by insurance), on account of fire, flood, riot, strike or other
hazard or Act of God;
 
2.21.14   Payment or declaration of any dividends or distributions or other
payments to its members or Affiliates, other than normal employment compensation
paid in the Ordinary Course of Business;
 
2.21.15   Material change in the conduct or nature of any aspect of the
Business, whether or not made in the Ordinary Course of Business and whether or
not the change had a Material Adverse Effect;

 
15

--------------------------------------------------------------------------------

 
 
2.21.16   Payment of accounts payable or delay in collection of accounts
receivables, in each case other than in the Ordinary Course of Business;
 
2.21.17   Hiring of any employee who has an annual salary of $ 75,000 or more;
 
2.21.18   Termination of any employee who had an annual salary of $75,000 or
more; or
 
2.21.19   Without limitation by the enumeration of any of the foregoing, entered
into any material transaction other than in the Ordinary Course of
Business.  The foregoing representations and warranties shall not be deemed to
be breached by virtue of the entry by Sellers into this Agreement or their
consummation of the Contemplated Transactions.
 
2.22       Contracts; No Defaults.  Schedule 2.22.1 contains a true, correct and
complete list, and Sellers have delivered to Buyer true, correct and complete
copies, of:
 
(a)       Each existing Contract that involves the furnishing or performance of
services, or the delivery, sale, lease or transfer of goods, materials or
products, by the Company or any Subsidiary in an amount or value in excess of
$10,000;
 
(b)      Each existing Contract that involves the furnishing or performance of
services to, or the purchase, lease or receipt of goods, materials, inventory,
supplies, products or other personal property by the Company or any Subsidiary
in an amount or value in excess of $10,000;
 
(c)       Each existing lease, rental or occupancy agreement, license,
installment and conditional sale agreement, and other Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any personal property;
 
(d)      Each existing Contract under which the Company or any Subsidiary has
created, incurred, assumed or guaranteed any indebtedness for borrowed money,
has incurred any capitalized lease obligation, or under which any of its
tangible or intangible assets, are Encumbered;
 
(e)       Each existing licensing agreement or other Contract with respect to
any Intellectual Property Assets, including, without limitation, agreements with
current or former employees, consultants, or contractors regarding the
appropriation or the non-disclosure of any of the Intellectual Property Assets;
 
(f)       Each existing profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other plan, arrangement,
contract or Employee Benefit Plan for the benefit of its current or former
directors, officers, and employees, except for Employee Benefits Plans disclosed
in Schedule 2.17;

 
16

--------------------------------------------------------------------------------

 
 
(g)      Each offer or agreement for the employment of or receipt of any
services from any Person on a full-time, part-time, consulting, commission or
any other basis, except for offers or agreements which could not require the
payment of more than $75,000 per annum and oral agreements of employment that
are terminable by the Company and the Subsidiaries at will and without any
Liability;
 
(h)      Each existing joint venture or partnership agreement or other Contract
involving any joint conduct or sharing of any business, venture or enterprise,
or a sharing of profits, losses, costs, or liabilities by the Company or any
Subsidiary with any other Person;
 
(i)        Each existing Contract containing covenants that in any way purport
to restrict the business activity of the Company or any Subsidiary or limit the
freedom of the Company or any Subsidiary to engage in any line of business or to
compete with any Person;
 
(j)        Each existing Contract for capital expenditures in excess of $10,000;
 
(k)       Each existing warranty, guaranty, or other similar undertaking
extended by the Company or any Subsidiary for or with respect to any Person;
 
(l)        Each existing Contract under which the Company or any Subsidiary has
advanced, guaranteed or loaned any amount to or for the benefit of any of its
respective directors, officers, employees or Representatives;
 
(m)      Each existing Contract with any employee, officer, director, members,
sales representative, consultant, distributor, Representative or agent of the
Company or any Subsidiary;
 
(n)      Each existing Contract relating to Intellectual Property Assets;
 
(o)      Each existing Contract not entered into in the Ordinary Course of
Business; and
 
(p)      Each existing Contract relating to confidentiality or noncompetition.
 
2.22.2     Except as set forth in Schedule 2.22.2, each Contract is in full
force and effect and is valid and enforceable in accordance with its terms.
 
2.22.3     Except as set forth in Schedule 2.22.3 with respect to each Contract
(including, without limitation, those Contracts and agreements disclosed or
required to be disclosed in Schedule 2.22.1):
 
(a)       Each of the Company and the Subsidiaries is, and at all times has
been, in full compliance with all applicable terms and requirements of each
Contract, except to the extent that noncompliance could not reasonably be
expected to have a Material Adverse Effect on the Business;

 
17

--------------------------------------------------------------------------------

 


(b)           To Seller’s Knowledge, each other Person that has or had any
obligation or liability under any Contract is, and at all times has been, in
full compliance with all applicable terms and requirements of such Contract;
except to the extent that noncompliance could not reasonably be expected to have
a Material Adverse Effect on the Business;
 
(c)           To Seller’s Knowledge, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with, or result in a violation or breach of, or give the Company or any
Subsidiary or other Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Contract; and
 
(d)           To Seller’s Knowledge, neither the Company nor any Subsidiary has
given to or received from any other Person any notice or other communication
(whether oral or written) regarding any actual, alleged, possible, or potential
violation or breach of, default under or termination or cancellation of, any
Contract.
 
2.23           Material Adverse Changes.  Neither the Company nor any Subsidiary
has suffered or been threatened with, and Sellers have no Knowledge of any facts
which may cause or result in, any Material Adverse Change to the Company or any
Subsidiary or its business or assets and no event has occurred or circumstance
exists that may result in a Material Adverse Change to the Company or any
Subsidiary.  Since the Financial Statement Date, there has not been  a material
change in the aggregate amount of trade receivables of the Company and the
Subsidiaries or the aging thereof, or a material change in the level of the
inventory of the Company and the Subsidiaries.
 
2.24           Insurance.  Schedule 2.24 sets forth a description with respect
to each insurance policy (including policies providing property, casualty,
liability and workers’ compensation coverage and bond and surety arrangements)
to which the Company and any Subsidiary has been a party, a named insured or
otherwise the beneficiary of coverage at any time within the past six (6) years,
including (a) the name, address and telephone number of the agent; (b) the name
of the insurer, the name of the policyholder, and the name of each covered
insured;(c) the policy number and the period of coverage; (d) the scope
(including an indication of whether the coverage was on a claims made,
occurrence or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and (e) a
description of any retroactive premium adjustments or other loss-sharing
arrangements.  With respect to each such insurance policy:  (i) the policy is
legal, valid, binding, enforceable and in full force and effect; (ii) the policy
will continue to be legal, valid, binding, enforceable and in full force and
effect on identical terms following the consummation of the Contemplated
Transactions; (iii) neither the Company nor any Subsidiary or any other Person
is in breach or default (including with respect to the payment of premiums or
the giving of notices), and no event has occurred which, with notice or the
lapse of time, would constitute such a breach or default, or permit termination,
modification or acceleration, under the policy; and (iv) no Person has
repudiated any provision thereof.  Each of the Company and its Subsidiaries has
been covered since its inception by insurance in scope and amount customary and
reasonable for the business in which it has engaged during the aforementioned
period.  Schedule 2.24 describes any self-insurance arrangements affecting the
Company and any Subsidiary.

 
18

--------------------------------------------------------------------------------

 

2.25           Environmental Matters.  Except as set forth in Schedule 2.25:
 
2.25.1   Each of the Company and its Subsidiaries is, and at all times has been,
in compliance with, and is not in violation of or liable under, any
Environmental Law and has never engaged in any Hazardous Activity.  No Seller or
the Company or any Subsidiary, has any basis to expect, nor has any of them or
any other Person for whose conduct they are or may be held to be responsible,
received, any actual or Threatened Order, notice or other communication from any
Governmental Body or Person, or the current or prior owner or operator of any
Facilities, of any actual or potential violation or failure to comply with any
Environmental Law, or of any actual or Threatened obligation to undertake or
bear the cost of any Environmental, Health, and Safety Liabilities with respect
to any of the Facilities or any other properties or assets (whether real,
personal, or mixed) in which Seller, the Company or any Subsidiary has had an
interest.
 
2.25.2   To the Knowledge of Sellers there are no pending, potential or
Threatened claims or Encumbrances arising under or pursuant to any Environmental
Law, or any Environmental, Health and Safety Liabilities, with respect to or
affecting any of the Facilities or any other properties and assets (whether
real, personal, or mixed) in which Sellers, the Company or any Subsidiary have
ever used, possessed or occupied.
 
2.25.3   To the Knowledge of Sellers neither the Company nor any Subsidiary, or
any other Person for whose conduct they are or may be held responsible, has any
Environmental, Health and Safety Liabilities, including without limitation,
those with respect to the Facilities or with respect to any other properties or
assets (whether real, personal, or mixed) in which Sellers, the Company or any
Subsidiary (or any predecessor), have ever used, possessed or occupied.
 
2.26           Employees/Representatives.
 
2.26.1   Schedule 2.26.1 contains a complete and accurate list of the following
information for each employee, officer, director, member or manager of the
Company or any Subsidiary, including each employee on leave of absence or layoff
status: (a) name; (b) date of hire, (c) job title; (d) current compensation and
bonus paid or payable; (e) vacation accrued; (f) service credited for purposes
of vesting and eligibility to participate under any Employee Benefit Plan and
(g) all other unpaid compensation, bonus and overtime pay, accrued or payable
for any period prior to the Closing.
 
2.26.2   No employee, officer, director, member or manager of the Company or any
Subsidiary is a party to, or is otherwise bound by, any agreement or
arrangement, including any confidentiality, noncompetition, or proprietary
rights agreement, between such employee, officer or director and any other
Person.
 
2.26.3   Schedule 2.26.3 also contains a complete and accurate list of the
following information for each retired employee or director of the Company and
any Subsidiary, or their dependents, receiving benefits or eligible to receive
benefits in the future: (a) name, (b) benefit, (c) payment option election, (d)
retiree medical insurance coverage, (e) retiree life insurance coverage, and (f)
other benefits.

 
19

--------------------------------------------------------------------------------

 

2.26.4   Schedule 2.26.4 lists each current sales representative, commissioned
salesperson, consultant or other agent or representative of the Company or any
Subsidiary(“Representatives”) and all former Representatives terminated within
the last three (3) years or to which the Company or any Subsidiary owes any
Liability, along with a complete description of the compensation or Liability
payable to such Representatives and all Contracts relating thereto, and Sellers
have delivered to Buyer a true and complete copy of each such Contract and/or
all amendments thereto.
 
2.26.5   Except for the written resignations expressly required by this
Agreement, to Sellers’ Knowledge, no Representative, director, officer, or other
employee of the Company or any Subsidiary intends to terminate or materially
alter his or her employment or other business relationship with the Company or
any Subsidiary.  Neither Sellers, the Company nor any Subsidiary has received
any notice of termination or resignation from any current director, officer,
employee, agent or Representative of the Company or any Subsidiary.
 
2.27           Labor Relations; Compliance.  Each of the Company and its
Subsidiaries has not been nor is a party to any collective bargaining or other
labor Contract.  There has not been, there is not presently pending or existing,
and there is not Threatened, (a) any strike, slowdown, picketing, work stoppage,
or employee grievance process, (b) any Proceeding against or affecting the
Company or any Subsidiary relating to the alleged violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed by an employee or union with the National Labor
Relations Board, the Equal Employment Opportunity Commission, or any comparable
Governmental Body, organizational activity, or other labor or employment dispute
against or affecting the Company or any Subsidiary or its premises, or (c) any
application for certification of a collective bargaining agent. To the Knowledge
of the Sellers and the Company, no event has occurred or circumstance exists
that could provide the basis for any work stoppage or other labor
dispute.  There is no lockout of any employees by the Company or any Subsidiary,
and no such action is contemplated by the Company or any Subsidiary.  Each of
the Company and its Subsidiaries has complied in all respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing.  None of the Company or its Subsidiaries is liable
for the payment of any compensation, damages, taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing or
other Legal Requirements.
 
2.28           Intellectual Property.
 
2.28.1   Excluding licenses for non-customized commercial software having an
annual license fee of less than $1,000 per seat, per user, per CPU, or per site,
as applicable, Schedule 2.28.1 contains a complete and accurate list of all
Contracts in which third parties grant rights in Intellectual Property to the
Company or any Subsidiary.

 
20

--------------------------------------------------------------------------------

 

2.28.2   Schedule 2.28.2 contains a complete and accurate list of all Contracts
in which the Company or any Subsidiary has granted rights in Intellectual
Property Assets to third parties.
 
2.28.3   Schedule 2.28.3 contains a complete and accurate list of all
Intellectual Property Assets that are registered, or for which an application to
register has been filed, with the USPTO or the U.S. Copyright Office.  Except as
set forth in Schedule 2.28.3, the Company and its Subsidiaries are the owners of
all right, title, and interest in and to each of the Intellectual Property
Assets, free and clear of all Encumbrances, and the Company and its Subsidiaries
collectively have the sole and undiminished right to the Intellectual Property
Assets without any Liability for royalties or other payments to a third
party.  Neither the Sellers, nor the Sellers' agents or employees, hold any
Encumbrance, or have any ownership or other claim of right, enjoyment, or
interest in any of the Intellectual Property Assets set forth in Schedule
2.28.3, and all such Intellectual Property Assets created by an employee of the
Company or any Subsidiary were created during the term of and in the course of
such employee’s employment.
 
(a)           Except as set forth in Schedule 2.28.3, all of the issued
Patents,  registered Marks and registered Copyrights owned by the Company and
its Subsidiaries are properly filed and registered, are in compliance with all
current Legal Requirements (including payment of filing and examination fees and
proofs of use) which cannot be subsequently complied with, are not subject to
past due maintenance fees, royalty fees, Taxes or Proceedings or Liabilities,
and to the Knowledge of Sellers are valid and enforceable.
 
(b)           No Patent, Mark, or Copyright of the Intellectual Property Assets
has been or is now involved in any interference, reissue, reexamination, or
opposition Proceeding.
 
(c)           Except as described in Schedule 2.28.3 no Intellectual Property
Asset violates or infringes upon any rights of any Person or has been challenged
or threatened in any way other than by official actions of the USPTO.
 
(d)           All products sold under an issued patent of Intellectual Property
Assets have been marked with the proper notice of the Patent.
 
(e)           The Company and each Subsidiary has taken such precautions to
protect the secrecy and confidentiality of Trade Secrets of the Intellectual
Property Assets as are required to maintain trade secret status under applicable
state law.
 
2.28.4   Schedule 2.28.4 sets forth a complete and accurate list of all material
unregistered trademarks and service marks of the Intellectual Property Assets
and included in the operation of its business.
 
2.28.5   The Company and its Subsidiaries are properly licensed to use the
non-customized commercially available software currently in use by them.

 
21

--------------------------------------------------------------------------------

 

2.28.6   Except as set forth in Schedule 2.28.6,  the conduct of the Company’s
and the Subsidiaries’ respective Businesses and the exercise of their respective
rights relating to the Intellectual Property Assets does not infringe upon or
otherwise violate the Intellectual Property of any Person.
 
2.28.7   Except as set forth in Schedule 2.28.7, to the Sellers’ Knowledge, no
Person is infringing upon or otherwise violating any of the Intellectual
Property Assets listed by Sellers in Schedules 2.28.2, 2.28.3 or 2.28.4.
 
2.28.8   Except as set forth in Schedule 2.28.8, there are no pending claims, of
any Persons, other than official actions of the USPTO, relating to the scope,
ownership or use of any of the Intellectual Property Assets scheduled by Sellers
in Schedule 2.28.3.
 
2.28.9   Except as indicated in Schedule 2.28.3, the Company or one of its
Subsidiaries are listed in the records of the USPTO or U.S. Copyright Office as
the sole owner of record of the Patents, registered Marks, or registered
Copyrights listed in Schedule 2.28.3.
 
2.28.10  Except as indicated in Schedule 2.28.3, each copyright registration,
patent, registered trademark and application therefore listed in Schedule 2.28.3
has been duly maintained, including the submission of all necessary filings to
date in accordance with the legal and administrative requirements of the USPTO
or the U. S. Copyright Office, as applicable, to avoid abandonment.
 
2.28.11  All software owned by the Company or one of its Subsidiaries was either
developed by employees of the Company or of one of the Subsidiaries within the
scope of their employment; or by independent contractors who have assigned their
rights to the Company or one of the Subsidiaries pursuant to written agreements.
 
2.28.12  Schedule 2.28.12 sets forth a complete and accurate list of all domain
names used by the Company or any Subsidiary and the applicable registrar and
expiration date of the current registration.  Each domain name set forth in
Schedule 2.28.14 is currently registered with an ICANN-sanctioned registrar, and
to the Sellers’ Knowledge, no third party other than ICANN has rights in the
domain names superior to the Acquired Companies.
 
2.29           Finders or Broker Fees.  Except as set forth on Schedule 2.29,
there are no broker commissions, finder’s fees or other payments of like nature
payable to any Person in connection with the Contemplated Transactions, and in
no event will Buyer or the Company have any Liability for any fee or commission
including, but not limited to, any finders’, originators’ or brokers’ fee in
connection with the Contemplated Transactions.
 
2.30           Competitive Interest.  Except as otherwise set forth in Schedule
2.30, none of the Sellers and no officer, director or, to the Knowledge of the
Sellers and the Company, no other employee of the Company or any Subsidiary,
owns, directly or indirectly, any interests or has any business or enterprise
which is a competitor or potential competitor of the Company or any Subsidiary
(excluding ownership of less than five percent (5%) of any public company).

 
22

--------------------------------------------------------------------------------

 

2.31           Related Party Transactions.  Except as set forth on Schedule
2.31, during the past five (5)  years, all of the transactions by the Company
and each Subsidiary has been conducted on an arm’s length basis.  No portions of
the sales or other ongoing business relationship of the Company or any
Subsidiary is dependent upon any familial relationship of Sellers or of any of
the managers, officers, directors or other employees of the Company or any
Subsidiary.  Neither the Company nor any Subsidiary has engaged in any purchase,
lease, sale or other transaction involving any Seller, any officer, director,
employee or Representative of the Company or any Subsidiary, any of their
respective representatives, or any Person owned or controlled, in whole or in
part, by any such parties, within the last five (5) years.  No property or
interest in any property (including designs and drawings concerning machinery)
which relates to and is or will be necessary or useful in the present or
currently contemplated future operation of the Business, is presently owned by
or leased by or to any Related Party. Neither the Company, any of the
Subsidiaries nor any Related Party has an interest, directly or indirectly, in
any business, corporate or otherwise, which is in competition with the
Business (excluding ownership of less than five percent (5%) of any public
company).
 
2.32           Related Party Obligations.  Schedule 2.32 is a list of all
amounts owed by or to the Company and Subsidiary to or from a Seller and a
description of the nature or reason for such obligation (“Related Party
Obligations”).  The Related Party Obligations owed to the Company and any
Subsidiary are current and collectible, in full, subject to no off-sets or
defenses, and will be collected in full without any set-off, in accordance with
their terms.
 
2.33           Name; Prior Transactions.  All names under which the Company and
Subsidiary does business as of the date hereof is specified on Schedule
2.33.  Except as set forth on Schedule 2.33, neither the Company nor any
Subsidiary has changed its name or used any assumed or fictitious name, or been
the surviving entity in a merger, acquired any business or changed its principal
place of business or chief executive office, within the past five (5) years.
 
2.34           Permits.  Schedule 2.34 contains a true and correct list of, and
the Company and the Subsidiaries possess, all Permits which are required in
order for the Company and the Subsidiaries to conduct their Business as
presently conducted or proposed to be conducted.  The Company has delivered
complete and accurate copies of each Permit to Buyer.
 
2.35           Securities Laws.   Each Seller represents and warrants to Buyer
as follows as to such Seller:
 
2.35.1   Such Seller that is an individual is a citizen of the United States and
either a resident of the State of Kansas or the State of New York.
 
2.35.2   Such Seller is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act.  Such Seller is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision similar
to that involved in the purchase of Generex Shares, and has requested, received,
reviewed and considered all information it deemed relevant to evaluating the
merits and risks of the prospective investment in and making an informed
decision to purchase Generex Shares.

 
23

--------------------------------------------------------------------------------

 

2.35.3   The following legend will be placed on each certificate or statement
representing Generex Shares now or hereafter held by each Seller:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW AND SHALL NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, DONATED
OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER HEREOF
UNLESS AND UNTIL THEY ARE SO REGISTERED OR THEY ARE DETERMINED TO BE EXEMPT FROM
REGISTRATION ON THE BASIS OF A FAVORABLE OPINION OF THE COMPANY’S COUNSEL AND/OR
SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO SUCH
COUNSEL THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAW.
 
2.35.4   Except as specified in this Agreement and the Registration Rights
Agreement, Generex has not agreed to register any of the Generex Shares for
distribution in accordance with the provisions of the Securities Act or any
applicable State securities law, and Generex has not agreed to comply with any
exemption from registration under the Securities Act or any applicable State
securities law for the resale of such stock.  Consequently, each Seller may be
required to hold the Generex Shares indefinitely, unless and until such
registration is effective under the Securities Act and any applicable State
securities law, unless an exemption from registration is available, in which
case each Seller may still be limited as to the number of shares of stock that
may be sold by it.  In any case, each Seller will not sell, assign, pledge,
hypothecate, donate or otherwise transfer (whether or not for consideration)
unless and until such stock is registered or determined to be exempt from
registration on the basis of a favorable opinion of Generex’s counsel and/or
submission to Generex of such other evidence as may be reasonably satisfactory
to Generex or such counsel that any such transfer shall not be in violation of
the Securities Act or any applicable State securities law.
 
2.35.5   Due to restrictions on the transferability of Generex Shares pursuant
to applicable federal and state securities laws in the absence of registration,
the terms of this Agreement, and the Registration Rights Agreement, it may not
be possible to liquidate the stock readily (or at all) in case of an emergency
or otherwise, and the investment in Generex Shares involves a certain degree of
risk and each Seller has taken full cognizance of and understands all of the
risks associated therewith.
 
2.35.6   Such Seller has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks associated with
the investment in Generex Shares or that it has obtained the advice of an
attorney, certified public accountant or registered investment advisor with
respect thereto.

 
24

--------------------------------------------------------------------------------

 

2.35.7   Such Seller has adequate means of providing for his own current needs
and possible personal contingencies and that he has no need for liquidity in his
investment in Generex Shares and he is able to bear the economic risks of such
an investment for an indefinite period, including a complete loss of such
investment.
 
2.35.8   Each Seller has acquired Generex Shares for his own account for
investment purposes only and not for the account of others and not with a view
to the distribution or public resale thereof, except pursuant to a registration
statement effective under the Securities Act and applicable state securities
laws.
 
2.35.9   Each Seller has had an opportunity to ask questions and receive answers
concerning his investment in Generex Shares and to obtain any additional
information which Buyer possesses or can obtain without unreasonable effort and
expense that might be necessary in his judgment to verify any information which
has been provided to him.
 
2.35.10 Each Seller acknowledges that Generex has the authority to issue
additional shares of stock and that Generex may issue additional shares of stock
from time to time.  The issuance of additional shares of stock may cause
dilution of the existing shares of common stock and may decrease the purchase
price of the shares of common stock.
 
2.35.11 Each Seller is not purchasing the Generex Shares as a result of any
advertisement, article, notice or other communication regarding Generex Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
2.35.12 Each Seller acknowledges that the Generex Shares are being offered and
sold to him by Buyer in reliance on specific exemptions from the registration
requirements of the Securities Act and applicable state securities laws and that
Buyer is relying on the truth and accuracy of, and each Seller’s compliance
with, the representations, covenants, warranties, agreements, acknowledgments
and understandings of each Seller set forth herein in order to determine the
availability of such exemptions and the eligibility of each Seller to acquire
the Generex Shares.
 
2.35.13 Such Seller has thoroughly reviewed the representations, warranties and
covenants of Buyer contained in this Agreement, together with the Schedules
thereto and the reports filed under the Exchange Act by Generex (the “Generex
Documents” and together with this Agreement and the Schedules thereto,
collectively the “Disclosure Documents”) prior to making this investment in the
Generex Shares.  Such Seller has been granted a reasonable time prior to the
date hereof during which it has had the opportunity to obtain such additional
information as it deems necessary to permit it to make an informed decision with
respect to the purchase of Generex Shares.  After examination of the Disclosure
Documents, each Seller is fully aware of the business prospects, financial
condition, risks associated with investment and the operating history relating
to Generex as disclosed in such Disclosure Documents, and therefore in
purchasing Generex Shares, each Seller is not relying upon any information other
than information contained in the Disclosure Documents.  Such Seller
acknowledges that he has independently evaluated the merits of the transactions
contemplated by this Agreement, that he has independently determined to enter
into the transactions contemplated hereby, that he is not relying on any advice
from or evaluation by any other Seller, and that he is not acting in concert
with any other Seller in making its purchase of Generex Shares hereunder.

 
25

--------------------------------------------------------------------------------

 

2.35.14 Each Seller covenants, for himself and his professional advisors and
agents, that he has and will from the date hereof maintain in confidence all
Disclosure Documents (other than the Generex Documents) received from Buyer,
unless and until such information (a) is or becomes generally publicly available
other than through a violation of this provision by any Seller or his agents or
(b) is required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process); provided, however,
that before making any disclosure in reliance on this Section, each Seller will
give Buyer at least fifteen (15) days prior written notice (or such shorter
period as required by law) specifying the circumstances giving rise thereto and
will furnish only that portion of the non-public information which is legally
required and will exercise his commercially reasonable efforts to ensure that
confidential treatment will be accorded any non-public information so furnished.
 
2.36           Disclaimer of Other Representations or Warranties.  No
representation or warranty of Sellers in this Agreement and no statement in the
Schedules omits to state any fact necessary to make the statements herein or
therein, in light of the circumstances in which they were made, not
misleading.  No notice given pursuant to this Agreement will contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Agreement, in light of the circumstances in which they were
made, not misleading.  Except as expressly set forth in this Article II, the
Company and Sellers make no representation or warranty, express or implied, at
law or equity, in respect to the Company, its Subsidiaries, or any of their
respective assets, liabilities or operations.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As a material inducement to the Sellers and Company entering into this Agreement
and knowing and acknowledging that the Sellers and Company are relying upon the
same, Buyer makes, as of the date hereof and as of the Closing Date, the
following representations and warranties to the Sellers and Company:
 
3.1             Organization, Existence and Good Standing.  Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware.
 
3.2             Authority; No Conflict.
 
3.2.1     This Agreement constitutes the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms.  Upon the
execution and delivery by Buyer of the Buyer's Closing Documents, the Buyer's
Closing Documents executed by Buyer will constitute the legal, valid, and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms.  Buyer has the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement and the Buyer's Closing
Documents and to perform its obligations under this Agreement and the Buyer's
Closing Documents.

 
26

--------------------------------------------------------------------------------

 
 

3.2.2     Except as set forth in Schedule 3.2.2, neither the execution and
delivery of this Agreement by Buyer, nor the consummation or performance of any
of the Contemplated Transactions by Buyer will give any Person the right to
prevent, delay, or otherwise interfere with any of the Contemplated Transactions
pursuant to:
 
(a)           Any provision of Buyer's Organizational Documents;
 
(b)           Any resolution adopted by the board of directors or the
stockholders of Buyer;
 
(c)           Any Legal Requirement or Order to which Buyer may be subject; or
 
(d)           Any Contract to which Buyer is a party or by which Buyer may be
bound.
 
Except as set forth in Schedule 3.2.2, Buyer is not required to obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.
 
3.3             Certain Proceedings.  There is no pending Proceeding that has
been commenced against Buyer that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions.  To the knowledge of Buyer, no such Proceeding has
been Threatened.
 
3.4             Generex Documents.
 
3.4.1     As of the date hereof, none of the Generex Documents contained or
contains, and none of the filings to be made by Generex with the Securities and
Exchange Commission (the “SEC”) under the Exchange Act between the date hereof
and the Closing Date will contain, any untrue statement of material fact or
omits or will omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading.
 
3.4.2     As of their respective dates, the audited and unaudited consolidated
financial statements of Generex include (or incorporated by reference) in the
Generex Documents were prepared (or will have been prepared) in all material
respects in accordance with GAAP applied on a consistent basis during the
periods therein indicated (except as may be indicated in the notes thereto) and
presented fairly (or will present fairly) the consolidated financial position of
Generex and the consolidated results of operations and changes in consolidated
financial position or cash flows for the periods presented therein, subject, in
the case of the unaudited interim financial statements, to normal year-end audit
adjustments.

 
27

--------------------------------------------------------------------------------

 

3.4.3     The representations made in Sections 3.4.1 and 3.4.2 are subject to
the understanding that there may be SEC comments outstanding with respect to
Generex’s SEC filings from time to time.  On the business day prior to Closing,
Generex will provide copies of any comments and responses outstanding at such
time.
 
3.5             Authorization of Generex Shares. The Generex Shares to be issued
and delivered to the Sellers under the terms of this Agreement will be when
issued, validly issued, fully paid and non assessable.
 
ARTICLE IV
COVENANTS OF COMPANY AND SELLERS
 
The Company and Sellers, jointly and severally, make the following covenants to
Buyer:
 
4.1             Access and Investigation.  Between the date of this Agreement
and the Closing Date, Sellers, the Company and the Subsidiaries will during
normal business hours and upon reasonable notice (a) afford Buyer and its
representatives, attorneys, accountants, auditors and prospective lenders and
their representatives (collectively “Buyer's Advisors”) full and free access to
the Company’s and the Subsidiaries’ personnel, properties, suppliers, vendors,
customers, employees, Contracts, books and records, and other documents and
data, (b) furnish Buyer and Buyer's Advisors with copies of all such Contracts,
books and records, and other existing documents and data as Buyer may reasonably
request, and (c) furnish Buyer and Buyer's Advisors with such additional
financial, operating, and other data and information as Buyer may reasonably
request.
 
4.2             Operation of the Business of Company and Subsidiaries.  Between
the date of this Agreement and the Closing Date, Sellers, the Company and each
Subsidiary shall:
 
4.2.1     Conduct the business of the Company and each Subsidiary only in the
Ordinary Course of Business;
 
4.2.2     Use the same efforts as they would use in the absence of this
Agreement, and in any event no less than reasonable efforts to preserve intact
the current business organization of the Company and each Subsidiary, keep
available the services of the current officers, key employees, and
Representatives of the Company and each Subsidiary, and maintain the relations
and goodwill with suppliers, customers, landlords, creditors, employees, agents,
and others having material business relationships with the Company and each
Subsidiary;
 
4.2.3     Confer with Buyer concerning operational matters of a material nature;
 
4.2.4     Report periodically to Buyer concerning the status of the business,
operations, and finances of the Company and each Subsidiary, including, without
limitation, promptly providing monthly financial statements to the Buyer;
 
4.2.5     Not permit the Company or any Subsidiary to materially increase the
amounts of any Related Party Obligations owed by the Company or such Subsidiary
or enter into any new Related Party Transactions;

 
28

--------------------------------------------------------------------------------

 

4.2.6     Not take any affirmative action, or fail to take any action which may
reasonably result in any Breach, failure, error or misrepresentation under any
representation, warranty, covenant or provision of this Agreement or in any
Material Adverse Effect to the Company or any Subsidiary or its business,
prospects, assets, liabilities or rights; and
 
4.2.7     Not pay or declare any dividends or distributions in excess of the
Company’s net profits through the date of Closing.  .
 
4.3             Requirement; Approvals.  As promptly as practicable after the
date of this Agreement, Sellers will, and will cause the Company and each
Subsidiary to, make all filings required by Legal Requirements to be made by it
in order to consummate the Contemplated Transactions.  Between the date of this
Agreement and the Closing Date, Sellers will, and will cause the Company and
each Subsidiary to, (a) cooperate with Buyer with respect to all filings that
Buyer elects to make or is required by Legal Requirements to make in connection
with the Contemplated Transaction, and (b) cooperate with Buyer in obtaining all
Consents identified in Schedule 2.4.
 
4.4             Notification.  Between the date of this Agreement and the
Closing Date, the Sellers will promptly notify Buyer in writing if any Seller,
the Company or any Subsidiary becomes aware of a material Breach of any of
Sellers’ representations and warranties as of the date of this Agreement. During
the same period, each Seller will promptly notify Buyer of the occurrence of any
Breach of any covenant of a Seller in this Article IV or of the occurrence of
any event that may make the satisfaction of the conditions in Article VI
impossible or unlikely.  Notwithstanding anything contained in this Section 4.4,
no disclosure, supplement to Schedule or other action taken by Sellers as
required or described herein shall be deemed to amend or supplement this
Agreement or any Schedule, or to cure any misrepresentation, Breach or failure
of Sellers under this Agreement or to waive any right or remedy of Buyer for
such misrepresentation, Breach or failure.
 
4.5             Corso Indebtedness. All Indebtedness of the Company and any
Subsidiary owed (directly or indirectly) to Corso or any Affiliates of Corso,
and all past and future obligations under any contract between the Company and
any Subsidiary and Corso of any Affiliate of Corso, including but not limited to
the existing lease for premises in New York, New York (“NYC Lease”), and any
Encumbrances or Liabilities related thereto (collectively, “Corso
Indebtedness”), shall be terminated, discharged and released by Corso and
Affiliates of Corso in their entirety on or before Closing as set forth in the
Corso Indebtedness Release and the Lease Termination.
 
4.6             No Solicitation or Negotiation.  Until such time, if any, as
this Agreement is terminated pursuant to Article VIII, the Company, the
Subsidiaries and the Sellers shall not, and will cause each member, director,
officer, employee, agent or representative of the Company or any Subsidiary not
to, directly or indirectly (a) present any expression of interest, request for
proposal, offer, proposal, inquiry, information or agreement to, or have any
contact with, any Person (other than Buyer) regarding any actual or potential
Sale Transaction, or (b) invite, solicit, initiate, facilitate or encourage any
inquiries, proposals or offers from, discuss or negotiate with, provide any
information or response to, cooperate in any way regarding, or consider the
merits of, any request, offer, information, inquiry or proposal from any Person
(other than Buyer) relating in any way to any Sale Transaction. The Company and
the Sellers jointly and severally agree that immediately upon the receipt of any
inquiry, proposal or other communication relating in any way to a Sale
Transaction, they shall notify Buyer of same and shall provide copies of all
such inquiries, proposals and communications to Buyer, together with a detailed
summary of all such discussions and communications relating thereto.

 
29

--------------------------------------------------------------------------------

 

4.7             Best Efforts.  Between the date of this Agreement and the
Closing Date, Sellers will use their Best Efforts to cause the conditions in
Article VI to be satisfied.
 
ARTICLE V
COVENANTS OF BUYER PRIOR TO CLOSING DATE
 
Buyer makes the following covenants to Sellers and the Company:
 
5.1             Approvals of Governmental Bodies.  As promptly as practicable
after the date of this Agreement, Buyer will make all filings required by Legal
Requirements to be made by it to consummate the Contemplated
Transactions.  Between the date of this Agreement and the Closing Date, Buyer
will cooperate with Sellers with respect to all filings that Sellers are
required by Legal Requirements to make in connection with the Contemplated
Transactions, and cooperate with Sellers in obtaining all Consents identified in
Schedule 2.4; provided that this Agreement will not require Buyer to dispose of
or make any change in any portion of its business or to incur any other burden
to obtain a Governmental Authorization.
 
5.2             Acquisition Financing. Prior to the Closing, Buyer shall seek to
obtain financing to fund the Contemplated Transaction as well as the to fund
Buyer’s anticipated funding requirements for clinical trials and other current
initiatives during the twelve months following Closing (the “Acquisition
Financing”), which financing may include a debt component under which Buyer
and/or its Subsidiaries will be the sole borrower(s) (the “Debt Component”) and
that such Debt Component shall be secured by, inter alia, an irrevocable and
unconditional pledge of the Membership Interest by Buyer.  The parties agree
that the Company shall not be a borrower or a guarantor of the Debt Component.
 
5.2             Best Efforts.  Between the date of this Agreement and the
Closing Date, Buyer will use its Best Efforts to cause the conditions in Article
VII to be satisfied.
 
ARTICLE VI
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
All of Buyer's obligations under this Agreement, including, without limitation,
Buyer’s obligations to purchase the Membership Interest and to take the other
actions required to be taken by Buyer under this Agreement or at the Closing,
including the payment of the Purchase Price and issuance or delivery of the
Closing Date Shares, are subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived in
writing by Buyer, in whole or in part):
 
6.1             Accuracy of Representations.  All of Sellers’ representations
and warranties in this Agreement, individually and in the aggregate, must be and
remain accurate in all material respects as of the date of this Agreement, and
must be accurate in all material respects as of the Closing Date as if made on
the Closing Date.

 
30

--------------------------------------------------------------------------------

 

6.2             Satisfaction of Due Diligence Investigation. Buyer and Buyer’s
Advisors shall have undertaken their own investigation of the condition of the
Company and the Subsidiaries, including personnel, properties, suppliers,
vendors, customers, employees, Contracts, Records and other financial,
operating, and other data and information and any such matters relating to the
Company and the Subsidiaries as Buyers and Buyer’s Advisors deem relevant with
respect to the Membership Interest, and Buyer shall be satisfied, in its
reasonable discretion, with the results of such investigation.
 
6.3             Sellers’ Performance.
 
6.3.1     All of the covenants and obligations that Sellers are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing,
individually and in the aggregate, must have been duly and fully performed and
complied with in all material respects.
 
6.3.2     Each document, agreement, instrument or certificate required to be
executed and/or delivered by Sellers shall have been duly executed and/or
delivered, as applicable.
 
6.4             Consents.  Each of the Consents must have been obtained and must
be in full force and effect.
 
6.5             Amended Operating Agreement.  The Parties shall have entered
into the Amended Operating Agreement Amended Operating Agreement shall include
the provisions enumerated below and any necessary conforming revisions:
 
6.5.1     Right of First Refusal.  As long as Buyer or its Affiliates hold the
Membership Interest, (i) Buyer shall have a right of first refusal in respect of
any proposed transfer or disposition of Units held by any Seller and (ii)
Sellers shall have a right of right of first refusal in respect of any proposed
transfer or disposition of the Membership Interest (other than to an Affiliate
of Buyer) exercisable by each Seller on a pro rata basis.
 
6.5.2     Option to Purchase.  Following the Closing and for a period  specified
in the Amended Operating Agreement, Buyer shall have an option to purchase all,
and not less than all, of the remaining forty-nine percent (49%) of the Units of
the Company on the terms and conditions set forth in the Amended Operating
Agreement.
 
6.5.3      Company’s Board of Managers.  The Company shall be governed by a
Board of Managers, rather than the members of the Company.  The Board of
Managers shall be comprised of six Managers, three of whom shall be appointed by
Buyer and three of whom shall be the Sellers.  A majority vote of the Managers
shall be required for all actions of the Company, with the exception of the
actions set forth in Section 7.2 of Operating Agreement which shall require
unanimous consent of the Managers.

 
31

--------------------------------------------------------------------------------

 

6.5.4     No Encumbrances on Company Assets.  Neither Buyer, on the one hand,
nor Sellers, on the other, shall have a right to encumber the Company’s assets
without unanimous prior consent of the other.
 
6.6             Corso Indebtedness Release and Lease Termination.  The Corso
Indebtedness shall have been fully discharged and released, and Corso and
Affiliates of Corso shall have executed and delivered the Corso Indebtedness
Release.
 
6.7             Release of Liens.  The security interests and liens on the
assets of the Company and the Subsidiaries held by the secured parties listed on
Schedule 6.7 other than security interest of CoreFirst Bank shall have been
terminated on or before closing or Buyer shall otherwise be satisfied based upon
written confirmation from such secured parties that they will terminate such
security interests immediately following the Closing..
 
6.8             Additional Documents.  Each of the following documents must have
been delivered to Buyer:
 
6.8.1     An opinion from each of Sellers’ legal counsel as described in Section
1.9;
 
6.8.2     An opinion of counsel to the Company, as described in Section 1.9; and
 
6.8.3     Such other documents as Buyer may reasonably request for the purpose
of (i) evidencing the accuracy of any of Sellers’ representations and
warranties, (ii) evidencing the performance by any Seller of, or the compliance
by any Seller with, any covenant or obligation required to be performed or
complied with by such Seller, (iii) evidencing the satisfaction of any condition
referred to in this Article VI, or (iv) otherwise facilitating the consummation
or performance of any of the Contemplated Transactions.
 
6.9             No Proceedings.  Since the date of this Agreement, there must
not have been commenced or Threatened against Buyer, or against any Person
affiliated with Buyer, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the Contemplated
Transactions, or (b) that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with any of the Contemplated Transactions.
 
6.10           No Claim Regarding Unit Ownership or Sale Proceeds.  There must
not have been made or Threatened by any Person any claim asserting that such
Person (a) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, any Units or any other voting, equity, or
ownership interest in, the Company, or (b) is entitled to all or any portion of
the Purchase Price payable for the Membership Interest.
 
6.11           No Prohibition.  Neither the consummation nor the performance of
any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time), materially contravene, or conflict with, or
result in a material violation of, or cause Buyer or any Person affiliated with
Buyer to suffer any adverse consequence under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.

 
32

--------------------------------------------------------------------------------

 

6.12           Acquisition Financing. Buyer shall have secured the Acquisition
Financing on terms satisfactory to Buyer in its sole and unfettered discretion.
 
6.13           NASDAQ Approval for Issuance of Generex Shares.  Receipt of
approval by Generex from the NASDAQ Stock Market for the issuance of the Generex
Shares.
 
6.14           Resolution of CoreFirst Bank.  The Sellers and Buyer shall have
mutually agreed upon the disposition of the Company’s Line of Credit with
CoreFirst Bank.
 
6.15           Funding of Working Capital.  The Sellers and Buyer shall have
mutually agreed to the amount of working capital required to by the Company upon
Closing; Generex shall have funded 51% of such amount and the Sellers’ shall
have funded 49%.
 
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATION OF
COMPANY AND THE SELLERS TO CLOSE
 
All of the obligations of the Company and the Sellers under this Agreement,
including, without limitation, Sellers’ obligation to sell the Membership
Interest and to take the other actions required to be taken by Sellers at the
Closing are subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived in writing by all of the
Sellers, in whole or in part):
 
7.1             Accuracy of Representations.  All of Buyer's representations and
warranties in this Agreement, individually and in the aggregate, must be and
remain accurate in all material respects as of the date of this Agreement and
must be accurate in all material respects as of the Closing Date as if made on
the Closing Date.
 
7.2             Satisfaction of Due Diligence Investigation. Sellers and their
representatives shall have undertaken their own investigation of the condition
of Buyer, including the Disclosure Documents and other data and information and
any such matters as Sellers and their representatives deem relevant with respect
to Buyer, and Sellers shall be satisfied, in their reasonable discretion, with
the results of such investigation.
 
7.3             Buyer’s Performance.
 
7.3.1     All of the covenants and obligations that Buyer is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing,
individually and in the aggregate, must have been duly and fully performed and
complied with in all material respects.
 
7.3.2     Each document, agreement, instrument or certificate required to be
executed and/or delivered by Buyer shall have been duly executed and/or
delivered, as applicable.

 
33

--------------------------------------------------------------------------------

 

7.4             Amended Operating Agreement.  The Parties shall have entered
into the Amended Operating Agreement which Amended Operating Agreement shall
include the provisions set forth in Sections 6.4.1 through 6.4.4.
 
7.5              Additional Documents.
 
7.5.1     An opinion from Buyer’s legal counsel as described in Section 1.9; and
 
7.5.2     Buyer must have caused to be delivered to Sellers such documents as
Sellers may reasonably request for the purpose of (i) evidencing the accuracy of
any representation or warranty of Buyer, (ii) evidencing the performance by
Buyer of, or the compliance by Buyer with, any covenant or obligation required
to be performed or complied with by Buyer, (iii) evidencing the satisfaction of
any condition referred to in this Article VII, or (iv)  otherwise facilitating
the consummation of any of the Contemplated Transactions.
 
7.6             No Injunction.  There must not be in effect any Legal
Requirement or any injunction or other Order that (a) prohibits the sale of the
Membership Interests by Sellers to Buyer, and (b) has been adopted or issued, or
has otherwise become effective, since the date of this Agreement.
 
7.7             NASDAQ Approval for Issuance of Generex Shares.  Receipt of
approval by Generex from the NASDAQ Stock Market for the issuance of the Generex
Shares.
 
7.8             Corso Consulting Agreement.  The Company shall have entered into
a Consulting Agreement in form reasonably acceptable to Buyer and Corso (the
“Corso Consulting Agreement”).
 
7.9             Resolution of CoreFirst Bank.  The Sellers and Buyer shall have
mutually agreed upon the disposition of the Company’s Line of Credit with
CoreFirst Bank.
 
7.10           Funding of Working Capital.  The Sellers and Buyer shall have
mutually agreed to the amount of working capital required to by the Company upon
Closing; Generex shall have funded 51% of such amount and the Sellers’ shall
have funded 49%.
 
ARTICLE VIII
TERMINATION
 
8.1             Termination Events.  This Agreement may, by notice given prior
to or at the Closing, be terminated:

 
34

--------------------------------------------------------------------------------

 

8.1.1     By either Buyer or Sellers if a Breach of any provision of this
Agreement has been committed by the other party and such Breach has not been
cured within twenty (20) days of written notice form the non Breaching Party or
otherwise waived in writing;
 
8.1.2     By (a) Buyer if any of the conditions in Article VI have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived in writing such
condition on or before the Closing Date; or (b) Sellers, if any of the
conditions in Article VII has not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Sellers to comply with their obligations under this Agreement)
and Sellers have not waived in writing such condition on or before the Closing
Date;
 
8.1.3     By mutual written consent of Buyer and Sellers;
 
8.1.4     By either Buyer or Seller if agreement cannot be reasonably reached
between the parties as to the final form of the Shea Amended Employment
Agreement, the Franz Amended Employment Agreement, the Corso Consulting
Agreement or the Amended Operating Agreement of the Company; or
 
8.1.5     By either Buyer or Sellers if the Closing has not occurred (other than
through the failure of any party seeking to terminate this Agreement to fully
comply with its obligations under this Agreement) on or before January 31, 2011
or such later date as the parties may agree upon.
 
8.2             Effect of Termination.  Each party's right of termination under
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies.  If this Agreement is terminated pursuant to Section 8.1, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 2.37.14, 11.1, 11.3 and 11.5 will survive;
provided, however, that if this Agreement is terminated by a party because of
the Breach of the Agreement by the other party or because one or more of the
conditions to the terminating party's obligations under this Agreement is not
satisfied as a result of the other party's failure to comply with its
obligations under this Agreement, the terminating party's right to pursue all
legal remedies will survive such termination unimpaired.
 
ARTICLE IX
INDEMNIFICATION, REMEDIES AND POST CLOSING COVENANTS
 
9.1             Survival of Representations and Warranties.  All of the
representations and warranties of Sellers contained in this Agreement shall
survive the Closing and continue in full force and effect for a period of
eighteen (18) months thereafter, except for the representations and warranties
contained in Sections 2.15 and 2.25 which shall survive the Closing and continue
in full force and effect until the expiration of the applicable statute of
limitations for governmental or other third party claims which would constitute
a breach of such representations, and except for the representations and
warranties contained in Sections 2.2, 2.3, 2.4, 2.5, 2.6 and 2.9 (“Exempt
Provisions”) which shall survive the Closing and continue in full force and
effect forever thereafter in perpetuity. Each representation, warranty, covenant
and agreement of the Sellers contained in this Agreement is independent of each
other representation, warranty, covenant and agreement.  All representations and
warranties of Buyer under this Agreement, shall survive the Closing and continue
for a period of eighteen (18) months thereafter.

 
35

--------------------------------------------------------------------------------

 

9.2             Indemnification and Payment of Damages by Sellers.  Subject to
Section 9.4 hereof, Sellers, jointly and severally, will indemnify, defend and
hold harmless Buyer, its subsidiaries and Affiliates, and their respective
representatives, stockholders, members, partners, officers, directors,
attorneys, employees, agents and controlling Persons, and each of their
Affiliates (collectively the “Buyer Indemnified Persons”) for, and will pay to
the Buyer Indemnified Persons the amount of, any Damages, arising, directly or
indirectly, from or in connection with:
 
9.2.1     Any Breach of any representation or warranty made by Sellers in this
Agreement, the Schedules, the supplements to the Schedules, or any other
agreement, certificate or document executed or delivered by Sellers pursuant to
this Agreement;
 
9.2.2     Any Breach of any covenant or obligation of Sellers or the Company in
this Agreement;
 
9.2.3     Any Liability or claim for any Tax which relates to any period prior
to or including the Closing Date and not reserved in the Interim Financial
Statements or accrued from the operations of the Company or any Subsidiary in
the Ordinary Course of Business since the date of the Interim Financial
Statements and reflected in the books and records of the Company or such
Subsidiary;
 
9.2.4     Any Liability of the Company or any Subsidiary incurred or arising
from any circumstances or events prior to or as of the Closing Date which is not
reflected on the Interim Financial Statement, except for accounts payable and
accrued expenses incurred from the operations of the Company or any Subsidiary
in the Ordinary Course of Business since the date of the Interim Financial
Statement and reflected in the books and records of the Company or such
Subsidiary;
 
9.2.5     Any claim by any Person for brokerage or finder's fees or commissions
or similar payments based upon any agreement or understanding alleged to have
been made by any such Person with Sellers or the Company (or any Person acting
on their behalf) in connection with any of the Contemplated Transactions or any
other transaction; and
 
9.2.6     Any Liability or claim for workers' compensation benefits, health,
life or other insurance benefits, or any other employee benefits or claims by or
for any of the employees or Representatives of the Company or any Subsidiary
arising from or relating to any occurrence during any period prior to or
including the Closing Date, except to the extent fully covered and paid for by
insurance.

 
36

--------------------------------------------------------------------------------

 

9.3             Indemnification and Payment of Damages by Buyer.  Buyer will
indemnify and hold Sellers, their heirs and successors (“Seller Indemnified
Parties”) harmless, and will pay to Seller Indemnified Persons the amount of any
Damages arising, directly or indirectly, from or in connection with (a) any
Breach of any representation or warranty made by Buyer in this Agreement or in
any agreement, certificate or document executed or delivered by Buyer pursuant
to this Agreement, and (b) any Breach by Buyer of any covenant or obligation of
Buyer in this Agreement. Notwithstanding the forgoing, except for the “Seller
Exempt Damages” (as hereinafter defined), Buyer shall not have any obligation to
indemnify, defend and hold any Seller Indemnified Persons harmless from and
against any Damages until Seller Indemnified Persons collectively have suffered
Damages on a combined basis in excess of Fifty Thousand ($50,000.00) Dollars
(the “Seller Basket”), after which point Buyer will be obligated to indemnify,
defend and hold Seller Indemnified Persons harmless from and against all Damages
in excess of the Seller Basket.  For purposes of this Agreement, the “Seller
Exempt Damages” shall mean Damages arising out of any intentional Breach or
fraud by Buyer. Except as otherwise provided herein, the maximum liability of
Buyer for indemnification under this Article IX shall be limited to Five Million
($5,000,0000.00) Dollars (the “Seller Limitation”).  The Seller Limitation,
however shall not apply to any Seller Exempt Damages .
 
9.4             Buyer Indemnification Limitations.  Except for the “Exempt
Damages” (as hereinafter defined), Sellers shall not have any obligation to
indemnify, defend and hold Buyer Indemnified Persons harmless from and against
any Damages until Buyer Indemnified Persons have suffered Damages on a combined
basis in excess of Fifty Thousand ($50,000.00) Dollars (the “Basket”), after
which point Sellers will be jointly and severally obligated to indemnify, defend
and hold Buyer Indemnified Persons harmless from and against all Damages in
excess of the Basket.  For purposes of this Agreement, the “Exempt Damages”
shall mean Damages arising out of (i) any intentional Breach or fraud by
Sellers, (ii) any Breach in any of the Exempt Provisions, and/or (iii) any
Breach under Sections 4.1, 4.2, 4.5, 4.6 or 4.7 hereof.  Notwithstanding
anything contained herein to the contrary, it is expressly agreed that Buyer
shall be indemnified from the first dollar of Damages which are Exempt Damages
and the Exempt Damages shall not be subject to the Basket.  Except as otherwise
provided herein, Corso shall have no liability for indemnification under this
Article IX in excess of the Indemnification Holdback Account (the “Corso
Limitation”) and the maximum liability of the other Sellers for indemnification
under this Article IX shall be limited to the Purchase Price (the
“Limitation”).  The Corso Limitation, however, shall not apply to any fraud by
Sellers or intentional breach by Corso and the Limitation shall not apply to any
Exempt Damages other than Damages arising from a breach of Sections 4.1, 4.2 or
4.7.
 
9.5             Claims. Sellers and Buyer shall, in a timely manner, provide
each other notice of (a) all third party actions, suits, proceedings, claims,
demands and assessments subject to the indemnification provisions of this
Article IX (collectively, “Third Party Claims”) brought at any time following
the date hereof, and (b) all other claims or demands for indemnification
pursuant to the provisions of this Article IX.
 
9.6             Third Party Claims.  A Party against whom a Third Party Claim is
brought shall make available to the indemnifying party (at the cost of the
indemnifying party) all relevant information material to the defense of such
claim. The indemnifying party shall have the right to control the defense of all
Third Party Claims with counsel of its choice.  The indemnified party shall have
the right to elect to join in the defense of any Third Party Claim at its sole
expense, and no claim shall be settled or compromised without the consent of the
indemnified party, which consent shall not be unreasonably withheld or delayed.

 
37

--------------------------------------------------------------------------------

 

9.7             Other Claims.  A party who asserts a claim for indemnification
other than a Third Party Claim shall provide in the notice to the indemnifying
parties the nature and the amount of the Damages asserted.  If the indemnifying
parties, within a period of fifteen (15) days after the giving of the
indemnitee’s notice, shall not give written notice to the indemnitee announcing
their intention to contest such assertion of the indemnitee, such assertion of
the indemnitee shall be deemed accepted and the amount of the Damages shall be
deemed established.  If, however, the indemnifying parties contest the assertion
of the Damages, within the 15-day period, the indemnitee shall have the right to
bring suit to resolve the contested assertion.  The indemnitee and the
indemnifying parties may agree in writing, at any time, as to the existence and
the amount of the Damages, and upon the execution of such agreement, such
Damages shall be deemed established.  Notwithstanding anything to the contrary
contained in this Agreement, for purposes of satisfying Sellers’ indemnification
obligations, if any indemnification claim is made against one or more of the
Sellers, such Seller(s) shall have the option to satisfy such Seller’s
obligations paying all or any portion of the claim by reconveying Generex Shares
received hereunder.  If a Seller opts to reconvey any Generex Shares, each
Generex Share shall have a value equal to the average closing price per Generex
Share for each of the last ten (10) trading days prior to the date such shares
are tendered for reconveyance.  If a Seller opts to reconvey any Generex Shares
prior to the Anniversary Date pursuant to this Section 9.8, such Seller shall
have no right to recover any Anniversary Date Consideration with respect to such
reconveyed Generex Shares, and if the Seller otherwise sells all of such
Seller’s Closing Date Shares, the amount of Anniversary Date Consideration, if
any, due to such Seller shall be calculated by reducing such Sellers
proportionate share of the Closing Date Shares taking into account the
reconveyance.  .
 
9.8             Payments.  Payment of any Damages by an indemnifying party to an
Indemnified Person shall first be made by a release from the Indemnification
Holdback Account by the Escrow Agent in accordance with the terms and conditions
of the Escrow Agreement and, after such time as all of the Indemnification
Holdback Amount has been released by the Escrow Agent, then shall be made within
10 days of written notice of the claim or the resolution of any dispute as to
such claim.
 
9.9             Kingdom Business Services Arbitration.  The Company is the
respondent to a demand for arbitration filed with the American Arbitration
Association by Kingdom Business Services, LLC (the "Arbitration") relating to
claims arising prior to the Closing Date.  The Company shall continue to pay the
reasonable attorneys’ fees and other costs of the Arbitration after Closing up
to a maximum aggregate amount of $100,000 (inclusive of amounts spent prior to
Closing); if such cap is reached, the Company shall not pay any further fees or
costs without the consent of the Buyer, which consent will not be unreasonably
withheld.  Any monetary recovery in favor of the Company shall first be applied
to reimburse the Company for all of its expenses, and any remainder shall be
paid to the Sellers, in such proportion as they may agree.  Any monetary award
against the Company shall be paid by the Sellers, jointly and severally.  In
addition, in the event of a monetary award against the Company, the Sellers
shall reimburse the Company for all attorneys fees’ and other costs of the
Arbitration incurred by the Company after Closing, or, alternatively, will pay
Buyer an amount equal to 51% of such attorneys’ fees and costs.  The obligations
of the Sellers under this Section 9.9 shall be in lieu of their obligations to
indemnify Buyer for any award against the Company or costs arising from the
Arbitration; provided that any breach of the Sellers’ obligations under this
Section 9.9 shall be Damages subject to indemnification under Section 9.2, but
shall not be subject to the Basket, the Limitation or the Corso Limitation.  In
the event that such Damages arise from any fraudulent conduct of a Seller, such
Damages shall be Exempt Damages.  The Company shall not settle the Arbitration,
appeal any award against it nor commence litigation in place of the Arbitration
without the consent of the Buyer, which consent will not be unreasonably
withheld.

 
38

--------------------------------------------------------------------------------

 

9.10           Tax Treatment.  For all Tax purposes, the parties agree to treat
(and will cause each of their respective Affiliates to treat) any
indemnification payment made under this ARTICLE XI as an adjustment to the
Purchase Price.
 
ARTICLE X
DEFINITIONS
 
For purposes of this Agreement, the following terms have the following meanings:
 
10.1           “Accounts Receivable” shall mean all of the Company’s and the
Subsidiaries’ trade accounts receivable, notes receivable, negotiable
instruments and chattel paper.
 
10.2           “Affiliate” shall mean with respect to any Person means any other
Person who directly or indirectly Controls, is Controlled by, or is under common
Control with such Person including in the case of any Person who is an
individual, his or her spouse, any of his or her descendants (lineal or adopted)
or ancestors, and any of their spouses.
 
10.3           “Agreement” shall mean this Agreement and all exhibits and
Schedules referenced herein.
 
10.4           “Amended Operating Agreement” shall mean the Amended Operating
Agreement in the form attached hereto as Exhibit 1.9.1(g).
 
10.5           “Best Efforts” shall mean the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to ensure that
such result is achieved as expeditiously as possible.
 
10.6           “Breach” shall mean a breach of a representation, warranty,
covenant, obligation, or other provision of this Agreement, any Schedule or any
instrument delivered pursuant to this Agreement and will be deemed to have
occurred if there is or has been (a) any inaccuracy in, failure or breach of, or
any failure to perform or comply with, such representation, warranty, covenant,
obligation, or other provision, whether material or otherwise or (b) any claim
by any Person or other occurrence or circumstance that is or was inconsistent
with such representation, warranty, covenant, obligation or other provision.
 
10.7           “Buyer”shall mean that entity identified as Buyer in the
introductory section of this Agreement.
 
10.8           “Buyer’s Advisors” shall have the meaning as set forth in Section
4.1 of this Agreement.

 
39

--------------------------------------------------------------------------------

 

10.9           “Buyer’s Closing Documents” shall have the meaning as set forth
in Section 1.9.2 of this Agreement.
 
10.10         “Closing” shall have the meaning as set forth in Section 1.8 of
this Agreement.
 
10.11         “Closing Date” shall mean the date and time as of which the
Closing actually takes place.
 
10.12         “Code” means the Internal Revenue Code of 1986, as amended.
 
10.13         “Control, Controls and Controlled” means the ownership, directly
or indirectly of 50.1% or more of the voting equity securities of a Person.
 
10.14         “Company Assets” shall have the meaning as set forth in Section
2.9 of this Agreement.
 
10.15         “Consent” or “Consents” shall mean any approval, consent,
ratification, waiver, or other authorization (including, without limitation, any
Governmental Authorization) of any Person (i) listed in Schedule 2.4, (ii)
Schedule 3.2.2 or (iii) required to be obtained in order to consummate the
Contemplated Transactions.
 
10.16         “Contemplated Transactions” shall mean all of the transactions
contemplated by this Agreement, including, without limitation:
 
10.16.1          The sale of the Units by Sellers to Buyer;
 
10.16.2          The execution, delivery, and performance of the Corso
Indebtedness Release and the Lease Termination;
 
10.16.3          The execution, delivery, and performance of the Amended
Operating Agreement and the Amended Employment Agreements of Shea and Franz;
 
10.16.4          The performance by Buyer and Sellers of their respective
covenants and obligations under this Agreement;
 
10.16.5          Buyer's acquisition and ownership of the Membership Interest
and participation in the management of the Company;
 
10.16.6          Generex’s registration for resale of Generex Shares under the
terms of the Registration Rights Agreement.
 
10.17         “Contract” shall mean any agreement (or group of related
agreements), contract, obligation, option, commitment, promise or understanding
(whether written or oral and whether expressed or implied) (a) under which the
Company or any Subsidiary has or may acquire any rights, (b) under which the
Company or any Subsidiary has or may become subject to any obligation or
Liability, (c) by which the Company or any Subsidiary or any of the assets owned
or used by it is or may become bound, or (d) which may relate to, establish or
restrict any rights or obligations affecting the Membership Interest or any
present or future securities of the Company.

 
40

--------------------------------------------------------------------------------

 
 
10.18         “Corso Indebtedness” shall mean have the meaning set forth in
Section 4.5.
 
10.19         “Damages” shall mean all Liabilities, obligations, Taxes, liens,
assessments, levies, losses, fines, penalties, claims, damages (including
incidental and consequential damages), costs, fees and expenses, diminution in
value, and any increase in insurance premiums or rates as a result of such
Damages, including reasonable attorneys’, accountants’, investigators’, and
experts’ fees and expenses incurred in defending any claims, whether or not
involving a Third Party claim, but net of insurance proceeds received in
reimbursement of any Damages.  For purposes of determining the Damages to Buyer,
any Liability, obligations, Taxes, liens, assessments, levies, losses, fines,
penalties, claims, damages (including incidental and consequential damages),
costs, fees and expenses, diminution in value, and any increase in insurance
premiums or rates occurring to the Company shall be deemed Damages suffered by
Buyer.
 
10.20         “Employee Benefit Plan” shall mean any qualified and/or
non-qualified fringe benefit, disability, health, medical, life insurance,
supplemental compensation, incentive, wage continuation, retirement, pension,
profit sharing, bonus, deferred compensation, stock ownership or other plan,
trust, policy or arrangement involving any past, present or future employee,
consultant, representative, or agent of the Company or any Subsidiary, including
without limitation any plan, program or arrangement defined in or relevant to
any provision of ERISA.
 
10.21         “Encumbrance” shall mean any charge, claim, community property or
dower interest, mortgage, equitable interest, lien, option, pledge, security
interest, right of first refusal, contract, Liability or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership. Encumbrances do not include (a)
liens for taxes not yet due and payable, and (b) liens securing rental payments
under capital lease arrangements,.
 
10.22         “Environment” shall mean any soil, land surface or subsurface
strata, surface waters (including, without limitation, navigable waters, ocean
waters, streams, ponds, drainage basins, and wetlands), ground waters, drinking
water supply, stream, sediments, ambient air (including indoor air), plant and
animal life, and any other environmental medium or natural resource.
 
10.23         “Environmental, Health, and Safety Liabilities” shall mean any
cost, damage, expense, Liability, obligation, or other responsibility arising
from or under Environmental Law or Occupational Safety and Health Law including,
without limitation, any costs, damage, financial responsibility, expenses,
liabilities, obligations or other Liability for, arising out of or relating to:
 
10.23.1          The presence, generation, use, handling, transport, recycling,
reclamation, disposal, treatment, storage or release of any Hazardous Material;

 
41

--------------------------------------------------------------------------------

 
 
10.23.2          Any environmental, health, or safety matters or conditions
(including on-site or off-site contamination, occupational safety and health,
and regulation of chemical substances or products);
 
10.23.3          Fines, penalties, judgments, awards, settlements, legal or
administrative Proceedings, damages, losses, claims, demands and response,
investigative, remedial and inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;
 
10.23.4          Any Environmental Law or Occupational Safety and Health Law for
cleanup costs or corrective action, including any investigation, cleanup,
removal, containment, or other remediation or response actions (“Cleanup”)
required by any applicable Environmental Law or any Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages;
and/or
 
10.23.5          Any other compliance, corrective, investigative, or remedial
measures required under any Environmental Law or any Occupational Safety and
Health Law.
 
The terms “removal,” “remedial,” and “response action,” include, without
limitation, the types of activities covered by the United States Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., as amended (“CERCLA”).
 
10.24         “Environmental Law” shall mean any Legal Requirement that governs,
regulates, requires or relates to: (a) advising appropriate authorities,
employees, and the public of intended or actual releases of Hazardous Materials,
violations of permitted discharge limits, or other prohibitions and of the
commencements of activities, such as resource extraction or construction, that
could have significant impact on the Environment; (b) preventing or reducing to
acceptable levels the release of pollutants or Hazardous Materials into the
Environment; (c) reducing the quantities, preventing the Release, or minimizing
the hazardous characteristics of wastes that are generated; (d) assuring that
products are designed, formulated, packaged, and used so that they do not
present unreasonable risks to human health or the Environment when used or
disposed of; (e) protecting natural resources, species, or ecological amenities;
(f) reducing to acceptable levels the risks inherent in the transportation of
Hazardous Materials, pollutants or oil; (g) cleaning up Hazardous Materials; (h)
Hazardous Activities, Hazardous Materials, pollutants, petroleum products, oil
or asbestos.
 
10.25         “ERISA” shall mean the Employee Retirement Income Security Act of
1974 or any successor law, and regulations and rules issued pursuant to that Act
or any successor law.
 
10.26         “Escrow Agent” shall have the meaning set forth in Section 1.5
 
10.27         “Escrow Agreement” shall have the meaning set forth in Section
1.5.
 
10.28         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 
42

--------------------------------------------------------------------------------

 
 
10.29         “Exempt Damages” shall have the same meaning as set forth in
Section 9.4.
 
10.30         “Exempt Provisions” shall have the same meaning as set forth in
Section 9.5.
 
10.31         “Facilities” shall mean any real property, leaseholds, or other
interests currently or formerly owned, operated or managed by the Company or any
Subsidiary and any buildings, plants, structures, or equipment currently or
formerly owned, leased or operated by the Company or any Subsidiary. 
 
10.32         “Fiduciary” shall have the meaning as defined in ERISA §3(21).
 
10.33         “Financial Statements” shall have the meaning set forth in
Section 2.7.
 
10.34         “GAAP” shall mean the United States generally accepted accounting
principles, consistently applied.
 
10.35         “Governmental Authorization” shall mean any approval, consent,
license, permit, waiver, or other authorization issued, granted, given, or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Legal Requirement.
 
10.36         “Governmental Body” shall mean any: (a) federal, state, local,
municipal, foreign, or other government; or (b) governmental or
quasi-governmental authority of any nature, including without limitation, (i)
any governmental agency, branch, department, official, or entity, (ii) any
court, judicial authority or other tribunal, and (iii) any arbitration body or
tribunal;
 
10.37         “Hazardous Activity” shall mean the distribution, generation,
handling, importing, management, manufacturing, processing, production,
refinement, Release, storage, transfer, transportation, treatment, or use of
Hazardous Materials in, on, under, about, or from the Facilities or any part
thereof into the Environment.
 
10.38         “Hazardous Materials” shall mean any waste or other substance that
is listed, regulated, defined, designated, or classified under, or otherwise
determined to be, hazardous, radioactive, toxic, or a pollutant or a contaminant
pursuant to, any Environmental Law and shall include materials or equipment
containing polychlorinated biphenyls or asbestos in any form but shall
specifically exclude those substances that are used, stored, distributed,
transported or handled by the Company and the Sellers in the Ordinary Course of
Business.
 
10.39         “Indebtedness” of the Company and the Subsidiaries means all
Liabilities, and all interest, fees, prepayment penalties, cancellation charges
and other costs and charges relating thereto, of the Company and the
Subsidiaries, except for the Current Liabilities and intercompany payables,
including without limitation, all Liabilities which (i) in accordance with GAAP
should be classified upon a balance sheet as indebtedness; (ii) are for borrowed
money or purchase money financing; (iii) are secured by any Lien or other charge
upon any property or assets; (iv) are created or arise under any conditional
sale or other title retention agreement with respect to any property; and/or (v)
arise under any capitalized leases (as defined under GAAP).
 
10.40         “Indemnified Persons” shall have the meaning as set forth in
Section 9.2 of this Agreement.

 
43

--------------------------------------------------------------------------------

 
 
10.41         “Intellectual Property” shall include the following: (a) all trade
names, registered and unregistered trademarks and service marks, including
applications for registration of trademarks (collectively “Marks”); (b) all
patents and patent applications including provisional applications (collectively
“Patents”); (c) all copyrights in both published works and unpublished works
(“Copyrights”); and (d) all trade secrets, and confidential information of any
Person (including customer lists, software, technical information, inventions,
discoveries, data, process technology, plans, drawings, and blue prints
maintained as confidential by such Person) (collectively “Trade Secrets”).
 
10.42         “Intellectual Property Assets” shall mean all Intellectual
Property owned by the Company or any Subsidiary.
 
10.43         “Interim Financial Statements” shall have the meaning as set forth
in Section 2.7 of this Agreement.
 
10.44         “IRC” shall mean the Internal Revenue Code of 1986, as amended or
any successor law, and all U. S. Treasury regulations and rulings issued by the
IRS or any Governmental Authority pursuant to the Internal Revenue Code or any
successor law.
 
10.45         “IRS” shall mean the United States Internal Revenue Service or any
successor agency, and the United States Department of the Treasury.
 
10.46         “Knowledge” of any Person shall be deemed to include a particular
fact or other matter if: (a) such Person is actually aware of such fact or other
matter; or (b) a reasonable Person could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonable investigation concerning the existence of such fact or other
matter.  A Person other than an individual will be deemed to have “Knowledge” of
a particular fact or other matter if any individual who is serving, or who has
at any time served within the prior twelve (12) months, as a director, officer,
partner, executor, or trustee of such Person (or in any similar capacity) has
Knowledge of such fact or other matter.
 
10.47         “Leased Property” shall have the meaning as set forth in Section
2.10.2 of this Agreement.
 
10.48         “Legal Requirement” shall mean any applicable federal, state,
local, municipal, foreign, international, multinational, or other administrative
order, constitution, law, operational memorandum, guidance documents, policy,
charter, ordinance, rule, code, principle of common law, case, decision,
regulation, statute, or treaty including, without limitation, Environmental
Laws, Occupational Safety and Health Laws, Orders, ERISA and the IRC.
 
10.49         “Liability” shall mean any liability or obligation whether known
or unknown, foreseeable or unforeseeable, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due, whether or not required by
GAAP to be reserved or provided for on a balance sheet.
 
10.50         “Limitation” shall have the meaning set forth in Section 9.6 of
this Agreement.

 
44

--------------------------------------------------------------------------------

 
 
10.51         “Material Adverse Change (or Effect)” means a change (or effect),
in the condition (financial or otherwise), properties, assets, liabilities,
rights, obligations, business or prospects of any Person which change (or
effect), individually or in the aggregate, is materially adverse to such
condition, properties, assets, liabilities, rights, obligations, business of
such Person, provided that none of the following shall be deemed to constitute,
or be taken into account in determining whether there has been, a Material
Adverse Change (or Effect):  (a) any adverse change, event, development, or
effect arising from or relating to (1) changes in United States generally
accepted accounting principles, (2) changes in laws, rules, regulations, orders,
or other binding directives issued by any governmental entity, or (3) the taking
of any action contemplated by this Agreement and any of the other agreements
contemplated hereby, (b) any existing event, occurrence, or circumstance with
respect to which Buyer has Knowledge as of the date hereof, and (c) any adverse
change in or effect of the Business of Company and its Subsidiaries that is
cured by Sellers before the earlier of  (1) Closing Date, and (2) the date on
which this Agreement is terminated pursuant to Section 8.1 hereof.
 
10.52         “Membership Interest” shall have the meaning set forth in recital
C of this Agreement.
 
10.53         “Occupational Safety and Health Law” shall mean any Legal
Requirement which governs, regulates or relates to safety and health conditions
or is designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards, and any program, whether governmental or
private (including those promulgated or sponsored by industry associations and
insurance companies), designed to provide safe and healthful working conditions.
 
10.54         “Operating Agreement” shall mean the Operating Agreement of Global
Medical Direct, LLC dated as of June 30, 2008.
 
10.55         “Order” shall mean any award, decision, injunction, judgment,
order, ruling, subpoena, or verdict entered, issued, made, or rendered by any
court, administrative agency, or other Governmental Body or by any arbitrator.
 
10.56         “Ordinary Course of Business” shall mean an action taken by a
Person that is consistent with the past practices of such Person and is taken in
the ordinary course of the normal day-to-day operations of such Person and such
action is similar in nature and magnitude to actions customarily taken, without
any authorization by the board of directors (or by any Person or group of
Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.
 
10.57         “Organizational Documents” shall mean, in the case of a
corporation, the articles or certificates of incorporation and the bylaws,
including any amendments thereto or restatements thereof, and all resolutions of
the Board of Directors and stockholders of such corporation, and in the case of
a limited liability company, the articles of organization or certificates of
fact, including any amendments thereto or restatements thereof, the limited
liability company agreement, and all resolutions of the Board of Managers, Board
of Governors, members, unit holders or equity holders.

 
45

--------------------------------------------------------------------------------

 
 
10.58         “Person” shall mean any individual, corporation, general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or Governmental Body.
 
10.59         Proceeding” shall mean any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body or arbitrator or Person.
 
10.60         “Purchase Price” shall have the meaning as set forth in the
Section 1.2 of this Agreement.
 
10.61         “Records” shall have the meaning as set forth in Section 2.8 of
this Agreement.
 
10.62         “Release” shall mean any spilling, leaking, emitting, discharging,
depositing, escaping, leaching, dumping, or other releasing into the
Environment, whether intentional or unintentional.
 
10.63         “Sale Transaction” shall mean any transaction or series of
transactions involving the sale of the business or assets (other than sales of
inventory in the Ordinary Course of Business) of the Company or any Subsidiary,
or any of the Units or any equity interest or capital stock of the Company, or
any merger, consolidation, joint venture, partnership, shares exchange,
reorganization, business combination, or similar transaction involving the
Company.
 
10.64         “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
10.65         “Seller” or “Sellers” shall mean those persons identified as
Sellers in the introductory Section of this Agreement and shall mean each and
every Seller.
 
10.66         “Sellers’ Closing Documents” shall have the meaning as set forth
in Section 1.9.1 of this Agreement.
 
10.67         “Subsidiary” means, with respect to the Company, a corporation,
partnership, limited liability company or other entity of which the Company
owns, directly or indirectly, such number of outstanding shares, membership
interests or other ownership interests as have more than 50% of the ordinary
voting power for the election of directors or other managers of such
corporation, partnership, limited liability company or other entity, or which
entitles the Company to more than 50% of the assets of such entity upon
liquidation and dissolution.  The term “Subsidiaries” means each such subsidiary
taken together and includes all entities set forth in Section 2.6 of the
Disclosure Schedule.
 
10.68         “Tax” shall mean any federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
IRC §59(A)), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax, assessment or charge by a Governmental Body of
any kind whatsoever, including any interest, penalty or addition thereto,
whether disputed or not.

 
46

--------------------------------------------------------------------------------

 
 
10.69         “Tax Return” shall mean any return (including any information
return), report, statement, schedule, notice, form, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
10.70         “Threat of Release” shall mean a reasonable possibility of a
Release that may require action in order to prevent or mitigate damage to the
Environment that may result from such Release.
 
10.71         “Threatened” shall mean a claim, Proceeding, dispute, action, or
other matter if any demand or statement has been made (orally or in writing) or
any notice has been given (orally or in writing), or if any other event has
occurred or any other circumstances exist, that would lead a prudent Person to
conclude that such a claim, Proceeding, dispute, action, or other matter may be
asserted, commenced, taken, or otherwise pursued in the future.
 
10.72         “Units” shall have the meaning set forth in Recital B of this
Agreement.
 
ARTICLE XI
GENERAL PROVISIONS
 
11.1           Obligations of Sellers.  Notwithstanding anything contained in
this Agreement to the contrary, all liabilities and obligations of Sellers (or
any Seller) arising under or in connection with any term or provision of this
Agreement shall be deemed joint and several among all Sellers, whether or not
the particular text or provision so indicates.
 
11.2           Audited Company Financial Statements.  Following the Closing and
at Buyer’s sole cost and expense, Buyer’s independent outside auditors shall
audit the Company’s (i) balance sheets for the fiscal years ending December 31,
2009 and December 31, 2010, which balance sheets shall be prepared pursuant to
Regulation S-X (17 CFR), and (ii) statements of income and cash flows for the
fiscal years ending December 31, 2008, December 31, 2009 and December 31, 2010,
which statements of income and cash flows shall be prepared pursuant to
Regulation S-X (17 CFR), and prepare an independent auditors’ report for such
balance sheets and statements of income and cash flows, which report shall be in
accordance with Rule 2-02 of  Regulation S-X (17 CFR 210.02-02), and which will
also include a consent from such independent auditors to file such report with
Buyer’s public filings.  Sellers represent and warrant that the Company’s books
and Records are sufficient and accurate to produce the Company financial
statements required to be filed with the SEC and to be audited by such auditors
with reasonable effort, taking into account that the Company was not previously
required to report under the Exchange Act.
 
11.3           Expenses.  Except as otherwise expressly provided in this
Agreement, the Company, Sellers and Buyer shall each bear their own respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the Contemplated Transactions, including, but not limited
to fees and expenses of agents, representatives, advisors, consultants, legal
counsel, and accountants (collectively “Transaction Costs”).

 
47

--------------------------------------------------------------------------------

 

 
11.4           Schedules.  The Schedules are numbered to correspond to the
various sections of this Agreement relating to the representations and
warranties contained in this Agreement and certain other information called for
by this Agreement.  Unless otherwise specified, no disclosure made in any
particular Schedule shall be deemed made in any other Schedule unless expressly
made therein.
 
11.5           Public Announcements.  Any public announcement or similar
publicity (excluding regulatory or governmental filings or other required public
company filings) or with respect to this Agreement or the Contemplated
Transactions will be issued, if at all, at such time and in such manner as Buyer
determines.  Buyer shall provide Sellers with a copy of any proposed public
announcement prior to the release of such public announcement, including the
current report on Form 8-K that Buyer will be required to file with the SEC
within four (4) business days of the execution of this Agreement.  Unless
consented to by Buyer in advance or required by Legal Requirements, prior to the
Closing, Sellers and the Company shall keep this Agreement strictly confidential
and may not make any disclosure` of this Agreement to any Person.  Sellers and
Buyer will consult with each other concerning the means by which the Company’s
employees, customers, and suppliers and others having dealings with the Company
will be informed of the Contemplated Transactions, and Buyer will have the right
to be present for any such communication.
 
11.6           Notices.  All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, (c)
when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), or (d) two (2) business days following the
deposit of same in the U.S. mail, in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):
 
Company:                           Global Medical Direct, LLC
14309 West 95th Street
Lenexa, KS 66285
Attn: Robert Shea
Fax No.(___) ___-_____


With a copy to:                  Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attn:  Thomas A. Rose
Fax No. (212) 930-9725


Sellers:                                Joseph Corso, Jr.
15 Ottavio Prmenade
Staten Island, NY 10307
Fax No, 718-227-5454
 
 
48

--------------------------------------------------------------------------------

 
 
With a copy to:                   Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attn:  Thomas A. Rose
Fax No. (212) 930-9725


Sellers:                               Robert S. Shea
 
14309 West 95th Street
Lenexa, KS 66285


Mark Franz


14309 West 95th Street
Lenexa, KS 66285
Buyer:                                Generex Biotechnology Corporation
33 Harbour Square, Suite 202
Toronto, Ontario, Canada M5J 2G2
Attn:  Mark A. Fletcher, Executive VP & General Counsel
Fax No. (416) 364-9363


With a copy to:                   Eckert Seamans Cherin & Mellott, LLC
Two Liberty Place
50 South 16th Street, 22nd Floor
Philadelphia, Pennsylvania  19102
Attn: Gary A. Miller
Fax No. (215) 851-8383
 
11.7           Certain Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement and the Contemplated
Transactions, shall be paid by Sellers when due, and Sellers will, at their own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration and other Taxes
and fees.
 
11.8            Recoupment.  Each Seller hereby agrees and acknowledges that in
the event that any amount is or becomes due or payable by any Seller to the
Buyer as Damages or otherwise, Buyer shall have the option (but not obligation)
to elect to reduce, on a dollar-for-dollar basis, any amount owed, due or
payable to one or more Sellers under this Agreement including any Anniversary
Date Consideration or Indemnification Holdback Amount.  This elective right of
setoff shall be cumulative and in addition to any and all additional remedies to
which Buyer may be entitled at law or in equity.

 
49

--------------------------------------------------------------------------------

 
 
11.9           Further Assurances.  The parties agree (i) to furnish upon
request to each other such further information, (ii) to execute and deliver to
each other such other documents, and (iii) to do such other acts and things, all
as the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.
 
11.10         Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative.  Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege.  To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged,
in whole or in part, by a waiver or renunciation of the claim or right, unless
done so in writing signed by the party asserting such claim or right; (b) no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given; and (c)  no notice to or demand on one party
will be deemed to be a waiver of any obligation of such party or of the right of
the party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.
 
11.11         Entire Agreement and Modification.  This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.  This Agreement supersedes and terminates any
provision in the Term Sheet dated September 13, 2010 by and among the parties
and the Company.  This Agreement may not be amended except by a written
agreement executed by the party to be charged with the amendment.
 
11.12         Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumptions or burden of proof
shall arise favoring or disfavoring any party by virtue of the authoring of any
of the provisions of this Agreement.  Any reference to any federal, state, local
or foreign statute of law shall be deemed to also refer to all rules and
regulations promulgated thereunder, unless the context expressly provides
otherwise.  The word “including” shall mean including without limitation.  All
words used in this Agreement will be construed to be of such gender or number as
the circumstances may require.  If any party has Breached any representation,
warranty or covenant contained in this Agreement, the fact that such party may
not have Breached another representation, warranty or covenant contained in this
Agreement which also relates to the same or similar subject matter shall not
detract from or mitigate the fact that the party is in breach of the first
representation, warranty or covenant (regardless of the relative levels of
specificity among such various representations, warranties or covenants).  In
the event of any inconsistency between the statements in the body of this
Agreement and those in the Schedules, the statements in the body of this
Agreement will control.

 
50

--------------------------------------------------------------------------------

 
 
11.13         Assignments; Successors; No Third Party Rights.  No party may
assign any of its rights under this Agreement without the prior consent of the
other parties, except that Buyer may assign any of its rights under this
Agreement to any subsidiary, parent or Affiliate of Buyer.  Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties.  Nothing contained in this Agreement will be construed to give any
Person other than the parties to this Agreement (and their successors and
assigns) and those Persons expressly identified herein as receiving or obtaining
rights or benefits hereunder, any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.
 
11.14         Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction or arbitrator, the other
provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.
 
11.15         Headings.  The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or
interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement.
 
11.16         Time of Essence.  Time is of the essence with regard to each
party’s performance under this Agreement and all dates and time periods set
forth or referred to in this Agreement.
 
11.17         Governing Law.  This Agreement will be governed by the internal
laws of the State of New York without regard to conflicts of laws principles.
 
11.18         Arm’s Length Negotiations.  Each party herein expressly represents
and warrants to all other parties hereto that (a) before executing this
Agreement, said party has fully informed itself of the terms, contents,
conditions and effects of this Agreement, (b) said party has relied solely and
completely upon its own judgment in executing this Agreement, (c) said party has
had the opportunity to seek and has obtained the advice of counsel before
executing this Agreement, (d) said party has acted voluntarily and of its own
free will in executing this Agreement, (e) said party is not acting under
duress, whether economic or physical, in executing this Agreement, and (f) this
Agreement is the result of arm’s length negotiations conducted by and among the
parties and their respective counsel.
 
11.19         Counterparts/Facsimile Signatures.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  A facsimile signature of any party shall
be immediately binding upon such party and have the same legal effect as an
original signature of such party.

 
51

--------------------------------------------------------------------------------

 
 
11.20         Dispute Resolution. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
Breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent Breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any Court, this being
in addition to any other remedy to which they are entitled at law or in
equity.  In addition, each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of any Court in the event any dispute arises out of
this Agreement or any of the Contemplated Transactions, (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (c) agrees that it will not bring any
action relating to this Agreement or any of the Contemplated Transactions in any
Court other than a Court and the parties irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the Contemplated Transactions in the Court, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.  For purposes of this Section
11.20, “Court” shall mean (a) any state or Federal court located in the State of
New York.
 
[Signatures appear on the following pages.]

 
52

--------------------------------------------------------------------------------

 
 
[Signature Page to Limited Liability Company Ownership Interest Purchase
Agreement.]
 
The parties have executed and delivered this Agreement as of the date first
written above.

BUYER:
 
Generex Biotechnology Corporation,
a Delaware corporation


By:
/s/ Mark A. Fletcher
 
By:
/s/ Rose C. Perri
         
Its:
Interim President and CEO
 
Its:
COO and CFO
             
COMPANY:
             
Global Medical Direct, LLC, a Kansas
     
limited liability company
             
By:
/s/ Robert S. Shea
               
Its:
President
             
SELLERS:
             
/s/ Joseph Corso, Jr.
     
JOSEPH CORSO, JR.
             
/s/ Robert S. Shea
     
ROBERT S. SHEA
             
/s/ Mark Franz
     
MARK FRANZ

 
 
53

--------------------------------------------------------------------------------

 